 



EXHIBIT 10.30

EXECUTION ORIGINAL

AGREEMENT RE RIGHT OF FIRST OFFER TO PURCHASE

AND OPTIONS TO PURCHASE

By and Between

PLAYA VISTA – WATER’S EDGE, LLC,

a Delaware limited liability company

(“Optionor”)

and

ELECTRONIC ARTS INC.,

a Delaware corporation

(“Optionee”)

 

ELECTRONIC ARTS
[ROFO/Option Agreement]



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page(s)            

--------------------------------------------------------------------------------

  1.    
Right Of First Offer To Purchase
    2     2.    
Purchase Options
    5     3.    
Limitation on Rights
    10     4.    
Notices/Delivery
    13     5.     Optionor’s Representations and Warranties     15     6.    
Optionee’s Representations and Warranties
    15     7.    
Entire Agreement
    16     8.    
Governing Law
    16     9.    
Successors and Assigns
    17     10.    
Attorneys’ Fees, Costs
    17     11.    
Time of Essence
    17     12.    
No Joint Venture
    17     13.    
Severability
    17     14.    
Memorandum
    17     15.    
Subordination/Recognition Agreement
    17     16.    
Estoppel
    18     17.    
Reciprocal Parking Agreement/Lot Line Adjustment
    18     18.    
Counterparts
    19  

          (i)   ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



INDEX

                  Page(s)      

--------------------------------------------------------------------------------

Action
    17  
ASA
    8  
Average Option Purchase Price
    9  
Building 1
    1  
Building 2
    1  
Building 3
    1  
control
    3  
credit tenant
    10  
Dispute Resolution Period
    12  
Documents
    6  
Escrow Holder,
    3  
Fair Market Value
    9  
Field
    1  
Field Easement
    19  
Final GAAP Loss Calculation
    12  
First Offer Notice
    3  
First Purchase Option
    5  
Foreclosure Event
    3  
Foreclosure Owner
    3  
GAAP Basis
    11  
GAAP Loss
    11  
GAAP Loss Number
    12  
Interest Notice
    6  
Lease
    1  
Lease Term
    1  
Lot Line Adjustment
    19  
MAI
    8  
Memorandum
    17  
Negotiation Period
    4  
Non-Disturbance Agreement
    18  
Offered Property
    3  
Option Agreement
    1  
Option Property
    5  
Option Purchase Date
    6  
Option Purchase Price
    6  
Optionee
    1  
Optionee Affiliate
    10  
Optionee Affiliated Entity
    10  
Optionee’s Exercise Notice
    3  
Optionee’s Notice Period
    3  
Optionee’s Option Exercise Notice
    7  
Optionee’s Price Proposal
    7  
Optionee’s Response Notice
    7  
Optionor
    1  
Optionor Affiliate
    2  
Optionor Member
    2  
Optionor’s Price Proposal
    7  
Optionor’s Put Notice
    6   Optionor’s Put Option     6   Parking Easement     19  

  (i)

 



--------------------------------------------------------------------------------



 

              Page(s)    

--------------------------------------------------------------------------------

Permitted Mortgage/Lien Holders
    18  
Phase I/Phase II Allocation
    11  
Preliminary GAAP Notice
    11  
Project
    1  
Purchase Agreement
    3  
Qualified Transaction
    5  
Real Property
    1  
Right of First Offer
    2  
ROFO Purchase Price
    3  
Ruling
    8  
Second Purchase Option
    6  

  (ii)

 



--------------------------------------------------------------------------------



 



AGREEMENT RE RIGHT OF FIRST OFFER TO PURCHASE

AND OPTIONS TO PURCHASE

     This Agreement Re Right of First Offer to Purchase and Options to Purchase
(hereinafter referred to as the “Option Agreement”) is made and entered into
this 31st day of July, 2003 by and between PLAYA VISTA – WATER’S EDGE, LLC, a
Delaware limited liability company (“Optionor”), and ELECTRONIC ARTS INC., a
Delaware corporation (“Optionee”).

R E C I T A L S:

     A.        Optionor is the owner of certain real property situated in the
City of Los Angeles, County of Los Angeles, State of California, as more
particularly described on Exhibit “1” attached hereto and incorporated herein by
this reference (the “Real Property”), which Real Property is currently improved
with two (2) office buildings designated hereinafter as “Building 1” and
“Building 2” located at 5510 and 5570 Lincoln Boulevard, respectively, Los
Angeles, California. Optionor and Optionee acknowledge that Optionor may, in the
future, construct another building on the Real Property, to be referred to
herein as “Building 3”. Building 1, Building 2, and, when applicable, Building
3, together with the Real Property and all improvements thereon and
appurtenances thereto are hereinafter, collectively, referred to as the
“Project”. The Project is being developed in two phases (hereinafter, “Phase I”
and “Phase II”). Phase I consists of the portion of the Real Property on which
Building 1 and Building 2 are located, Building 1 and Building 2 and all
improvements and appurtenances related thereto. Phase II consists of the that
portion of the Real Property on which Building 3 will be located, Building 3,
when constructed, and all improvements and appurtenances related thereto,
including but not limited to, an approximately 60,000 square foot athletic field
defined in the “Lease” (as defined below) as the “Field” (the “Field”) to be
constructed in connection therewith. The portions of the Real Property on which
each of Building 1, Building 2 and Building 3 are located are each separate,
legally subdivided parcels, as shown in Exhibit A-1.

     B.        Pursuant to that certain Office Lease (as the same may be amended
from time to time, the “Lease”), by and between Optionor and Optionee, Optionee
has agreed to lease from Optionor certain premises situated on Phase I, the
Field and a portion of any parking garage hereafter which may be constructed
under the Field. This Option Agreement shall not be applicable to Phase II of
the Project or the sale of any portion thereof, except as specifically provided
herein.

     C.        In connection with, and as partial consideration for, Optionee’s
entering into the Lease, Optionor agrees to grant to Optionee (i) an ongoing
right of first offer to purchase any and all permitted portions (as hereinafter
set forth) of the Project that Optionor elects to sell at any time during the
term of the Lease, including any extensions thereof (the “Lease Term”), provided
Optionor shall only offer to sell to Optionee either all of Phase I,
individually, or all of Phase I and Phase II, collectively, and may not sell or
offer to sell only a portion of any applicable Phase, and Optionor shall not
have the obligation to offer Phase II to Optionee, if Optionor intends to sell
Phase II individually, (ii) an option to purchase Phase I of the Project, as of
the fifth (5th) anniversary of the Lease Commencement Date (as that term is
defined in the Lease) and (iii) an option to purchase Phase I of the Project as
of the tenth (10th) anniversary of the Lease Commencement Date, each upon the
terms and conditions set forth in this Option

        -1- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



Agreement, provided, however, both of the foregoing option rights shall be
subject to “Optionor’s Put Option” (defined in Section 2.1.3 below). The ongoing
right of first offer granted herein shall be independent of any option rights
granted herein, and subject to the terms of this Option Agreement may be
exercised at any time. Further, any sale to Optionee of Phase I only, must also
include either a fee interest or an exclusive easement interest in the Field,
and a reciprocal parking easement, as set forth in Section 17 below.

     NOW, THEREFORE, in consideration of the parties’ mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

     1.   Right Of First Offer To Purchase. Provided that (i) Optionee or an
“Optionee Affiliate” (as defined below) is still the “Tenant” under the Lease,
(ii) Optionee is not in monetary default under the Lease beyond any applicable
notice and cure periods at the time of Optionee’s exercise of the “Right of
First Offer” (as defined below), provided Optionor has delivered to Optionee
written notice hereunder, in addition to any notice required under the Lease, of
such default and given Optionee at least five (5) business days following
delivery of such notice to cure such default, and Optionee fails to cure the
default within such period, (nothing herein shall modify Optionor’s rights or
remedies as Landlord under the Lease) (iii) Optionee has not subleased more than
40% of the Premises under the Lease at the time of such exercise of the Right of
First Offer hereunder and on the applicable “Closing Date,” as defined in the
“Purchase Agreement” (as defined below), and (iv) Optionee has not assigned its
rights under the Lease to any entity except to an Optionee Affiliate, Optionee
or the Optionee Affiliate shall have, throughout the Lease Term, as such may be
extended, an on ongoing right of first offer (the “Right of First Offer”) to
purchase the portion of the Project as permitted under this Option Agreement
that Optionor elects to sell to any party other than an “Optionor Affiliate” or
a “Foreclosure Owner,” (as each such term is defined below) (such other party
hereinafter referred to as an “Unaffiliated Third Party”), whether or not such
Optionor Affiliate purchases a direct or indirect, or partial or total, interest
in the “Offered Property” (defined below) or any entity directly or indirectly
owning all or a part of the Project or such Foreclosure Owner purchases title to
the Offered Property. For purposes of this Option Agreement, an “Optionor
Affiliate” shall mean (a) (i) CA-Playa Vista Water’s Edge Limited Partnership, a
Delaware limited partnership, (ii) McGuire Partners SCS, Inc., a Delaware
corporation, and (iii) McGuire Partners-PV Investor Partnership, L.P.,
California limited partnership, (iv) McGuire Properties Inc., a Maryland
corporation, (v) Equity Office Properties Trust, and (vi) McGuire Partners Ltd.,
a California limited partnership (each of (a) (i)-(vi), an “Optionor Member”),
or (b) an entity which is controlled by, controls or is under common control
with Optionor or any Optionor Member, or (c) an entity which merges with or
acquires or is acquired by Optionor or Optionor Member or a parent, subsidiary
or member of Optionor or any Optionor Member, provided that if any entity
acquires or merges with Optionor and such entity is not otherwise an Optionor
Affiliate under items (a) or (b) of this Section 1, such acquiring entity after
the acquisition or merger, shall not be deemed to be an Optionor Affiliate if
the acquiring entity, in connection with such acquisition or merger, does not
acquire any other material assets of any Optionor Member or (d) a transferee of
substantially all of the assets or stock of Optionor or any Optionor Member,
provided that if any entity acquires Optionor and such entity is not otherwise
an Optionor Affiliate under items (a) or (b) of this Section 1, such acquiring
entity after the acquisition shall not be deemed to be an Optionor Affiliate if
the acquiring entity, in connection with such acquisition, does not acquire any
other material assets of any Optionor

        -2- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



Member. For purposes of this Agreement, “control” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, or majority ownership of any
sort, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this Option Agreement, a “Foreclosure Owner” shall be
an entity or person that is a “Permitted Mortgage/Lien Holder” (defined in
Section 15 below), which becomes the owner of all or a portion of the Project
through a foreclosure by trustee’s power of sale, judicially or otherwise, or as
a purchaser at a foreclosure sale or by deed in lieu (collectively, a
“Foreclosure Event”). Optionee’s Right of First Offer shall be on the terms and
conditions set forth in this Section 1.

          1.1   Procedure for Offer. Prior to entering into any agreement to
sell the Project, as a whole, or Phase I of the Project, individually, Optionor
shall notify Optionee by written notice (the “First Offer Notice”) when and if
Optionor desires to sell the Project or any permitted portion thereof, at any
time during the Lease Term as the same may be extended, to an Unaffiliated Third
Party, whether on the open market or pursuant to an existing offer to purchase
received by Optionor, in any manner. Pursuant to such First Offer Notice,
Optionor shall offer to sell the Project or the applicable permitted portion
thereof (the “Offered Property”) to Optionee and such First Offer Notice shall
be accompanied by a purchase and sale agreement in the form set forth in
Exhibit 2 attached hereto (the “Purchase Agreement”), which Purchase Agreement
shall: (A) set forth (i) the purchase price at which Optionor is willing to sell
the Offered Property to Optionee (the “ROFO Purchase Price”), which ROFO
Purchase Price shall be determined by Optionor, in Optionor’s sole and absolute
discretion and need not be determined by Optionor in good faith, (ii) the
required “Deposit” (as such term is defined in the Purchase Agreement), which
Deposit shall not exceed three percent (3%) of the ROFO Purchase Price,
(iii) the “Contingency Date” (as such term is defined in the Purchase
Agreement), which shall in no event be less than thirty (30) days following the
“Effective Date” (as such term is defined in the Purchase Agreement) of the
Purchase Agreement, and (iv) the Closing Date, which shall in no event be less
than sixty (60) days following the Effective Date of the Purchase Agreement; and
(B) be executed by Optionor. If the Offered Property is comprised of Phase I,
alone, the ROFO Purchase Price will include the value of the interest in the
Field, as a fee interest or as an exclusive easement interest, as applicable,
and the interest in the “Parking Easement” (defined in Section 17, below).

          1.2   Procedure for Acceptance.

               1.2.1   Acceptance of Offer by Optionee. If Optionee wishes to
exercise its Right of First Offer in response to a First Offer Notice, then
within ten (10) business days following Optionee’s receipt of the First Offer
Notice (the “Optionee’s Notice Period”), Optionee shall notify Optionor in
writing either (i) of Optionee’s exercise of the Right of First Offer or (ii) of
Optionee’s interest in exercising the Right of First Offer, subject to a
reservation of right to further negotiate the ROFO Purchase Price and/or any
other terms of the First Offer Notice in its sole and absolute discretion
(“Optionee’s Exercise Notice”). If Optionee does not reserve the right in
Optionee’s Exercise Notice to further negotiate the ROFO Purchase Price and/or
any other terms in the First Offer Notice, Optionee shall deliver to the escrow
holder named in the Purchase Agreement (the “Escrow Holder) concurrent with
Optionee’s delivery of Optionee’s Exercise Notice, the Deposit required in the
Purchase Agreement and an executed copy of the Purchase Agreement. If, however,
Optionee in Optionee’s Exercise Notice reserves the right to further negotiate
as provided hereinabove, then Optionor shall negotiate with Optionee during a
period not to exceed fifteen (15) business days following Optionor’s receipt of
Optionee’s

        -3- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



Exercise Notice (the “Negotiation Period”) the terms of the First Offer Notice,
including, if requested by Optionee, the ROFO Purchase Price. Optionor will act
in good faith as to scheduling and attending meetings with Optionee during the
Negotiation Period, provided that nothing herein shall be deemed in any manner
to require Optionor to agree to change any terms of Optionor’s First Offer
Notice or the Purchase Agreement, and any such changes may be made or rejected
by Optionor, in Optionor’s sole and absolute discretion, without any requirement
that Optionor do so acting in good faith. If, during the Negotiation Period,
Optionor and Optionee mutually agree upon a change in the ROFO Purchase Price
and/or such other terms in the First Officer Notice, then prior to the
expiration of the Negotiation Period, Optionor and Optionee shall execute the
Purchase Agreement and deliver it to the Escrow Holder reflecting the
agreed-upon changes, the “Effective Date” of the Purchase Agreement shall be
deemed the date on which the Purchase Agreement is delivered to the Escrow
Holder as fully executed by both parties, and Optionee shall concurrently
deliver to the Escrow Holder the Deposit required under the Purchase Agreement.
If Optionee delivers (a) Optionee’s Exercise Notice to Optionor, and (b) the
Purchase Agreement and the Deposit to the Escrow Holder, prior to the expiration
of Optionee’s Notice Period, without any request for further negotiation, the
“Effective Date” of the Purchase Agreement shall be deemed the date on which the
fully executed Purchase Agreement is delivered to the Escrow Holder.
Notwithstanding anything to the contrary contained herein, Optionee may at any
time prior to the expiration of the Negotiation Period exercise the Right of
First Offer by delivering the Purchase Agreement (with Optionor’s ROFO Purchase
Price) and the Deposit to Escrow Holder. Optionor’s sale of the Offered Property
to Optionee, and Optionee’s purchase thereof from Optionor, shall be subject to
the terms and conditions of the Purchase Agreement. If the Purchase Agreement
terminates in accordance with the terms thereof, then (1) Optionee shall be
entitled to withdraw Optionee’s Exercise Notice and receive an immediate refund
of the entire Deposit then held by the Escrow Holder, (2) Optionee and Optionor
shall be relieved from all obligations under the Purchase Agreement, and
(3) Optionor shall, subject to any of Optionee’s rights under the Purchase
Agreement, be free to thereafter sell the Offered Property to any Unaffiliated
Third Party on any terms elected by Optionor in its sole discretion, but subject
to the terms of Section 1.2.2 below. Further, if the Purchase Agreement is
terminated after the Contingency Date, solely as a result of a default by
Optionor, or pursuant to the terms of the Purchase Agreement as a result of
damage or destruction or condemnation, in addition to any remedies of Optionee
under the Purchase Agreement, Optionee’s Right of First Offer hereunder shall be
deemed to remain in full force and effect.

               1.2.2    Non-Acceptance of Offer by Optionee. If Optionee does
not timely accept the terms of the First Offer Notice, or if Optionor and
Optionee do not mutually agree upon the ROFO Purchase Price and/or such other
terms in the First Offer Notice by the expiration of the Negotiation Period,
and/or the Purchase Agreement terminates, in accordance with the terms thereof,
then Optionor shall be free to sell the Offered Property, in the same
configuration as offered to Optionee, to any Unaffiliated Third Party thereafter
on any terms elected by Optionor in its sole discretion, provided that Optionor
(i) enters into a fully executed purchase and sale agreement for the Offered
Property with an Unaffiliated Third Party within nine (9) months following the
expiration of Optionee’s Notice Period (or, if Optionee requests the right to
negotiate in Optionee’s Exercise Notice, the expiration of the Negotiation
Period), and (ii) consummates the sale of the Offered Property, in the same
configuration as offered to Optionee, with such Unaffiliated Third Party as
evidenced by recordation of a grant deed conveying the Offered Property to such
Unaffiliated Third Party (a “Closing” or “Close”) within twelve (12) months
following the expiration of Optionee’s Notice Period (or, if Optionee

        -4- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



requests the right to negotiate in Optionee’s Exercise Notice, the expiration of
the Negotiation Period), provided Optionor shall not be required to re-offer the
Offered Property to Optionee if any applicable purchase agreement entered into
by Optionor within such period then remains executory and cannot be terminated
by Optionor within such period, without resulting in the default of Optionor
thereunder (the foregoing hereinafter referred to as a “Qualified Transaction”).
In the event Optionor fails to enter into or Close a Qualified Transaction,
following the expiration of the time periods allowed for a Qualified
Transaction, Optionee’s Right of First Offer shall once again be applicable to
the Offered Property.

               1.3   Term/Termination of Right of First Offer. The term of the
Right of First Offer shall commence upon the full, unconditional, execution and
delivery of the Lease and shall terminate:

                  1.3.1   In full, upon termination of the Lease for any reason.

                  1.3.2   With respect to an Offered Property, upon Optionee’s
failure to timely exercise the Right of First Offer with respect to such Offered
Property as set forth in Section 1.2 above (including timely execution of the
Purchase Agreement and delivery of the Deposit), and, thereafter, the sale of
such Offered Property under a Qualified Transaction.

                  1.3.3   With respect to an Offered Property, after the timely
exercise of the Right of First Offer with respect to the Offered Property by
Optionee with a request to further negotiate, and the failure of Optionee and
Optionor to reach a mutual agreement to proceed with the purchase in accordance
with the First Offer Notice and Purchase Agreement or any amendment thereof
prior to the expiration of the Negotiation Period, and, thereafter, the sale of
the Offered Property under a Qualified Transaction.

                  1.3.4   In full, upon the purchase of Phase I pursuant to the
exercise of either of the Purchase Options in accordance with Section 2 below.

                  1.3.5   In full, upon the purchase of the Offered Property by
a Foreclosure Owner.

          1.4   Quitclaim by Optionee. Upon the termination of the Right of
First Offer pursuant to Section 1.3, above, in full, Optionee shall execute,
acknowledge and deliver to Optionor, within five (5) business days following
request therefor from Optionor, a standard and customary quitclaim deed
relinquishing all rights of Optionee to purchase the Offered Property pursuant
to this Section 1.

     2.      Purchase Options



       2.1   Grant of Options.

                  2.1.1   First Purchase Option. Optionor hereby grants to
Optionee an option to purchase all, but not less than all, of Phase I of the
Project, together with either a fee interest or an exclusive easement interest
in the Field and a reciprocal parking easement interest pursuant to Section 17
below (collectively, the “Option Property”) as of the date of the fifth (5th)
anniversary of the Lease Commencement Date (the “First Purchase Option”), upon
the terms and conditions set forth more particularly in this Section 2.

        -5- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



                  2.1.2   Second Purchase Option. Optionor hereby grants to
Optionee an option to purchase the Option Property as of the date of the tenth
(10th) anniversary of the Lease Commencement Date (the “Second Purchase
Option”), upon the terms and conditions set forth more particularly in this
Section 2. The date on which Optionee is required under the Purchase Agreement
to purchase of the Option Property pursuant to either the First Purchase Option
or the Second Purchase Option, which shall not be later than the date of the
fifth (5th) or tenth (10th) anniversary, respectively, of the Lease, shall
hereinafter be referred to as the “Option Purchase Date”.

                  2.1.3   Optionor’s Put Option. Notwithstanding anything to the
contrary in this Section 2.1, or elsewhere in this Option Agreement, in the
event Optionee elects to exercise either the First Purchase Option or the Second
Purchase Option, in either event, if Phase II of the Project remains undeveloped
(i.e., the construction of Building 3 has not commenced) at the time Optionee
delivers Optionee’s “Interest Notice” (defined in Section 2.2.1.1 below)
Optionor shall have the right, by delivering written notice of such election
(“Optionor’s Put Notice”) not later than fifteen (15) business days following
Optionor’s receipt of Optionee’s Interest Notice to “put” Phase II to Optionee
(“Optionor’s Put Option”), meaning, if Optionor timely delivers Optionor’s Put
Notice, Optionee may exercise the applicable Option Right in accordance with
Section 2.2.1 below only with respect to both Phase I and Phase II of the
Project, in which event, for all purposes of this Option Agreement the “Option
Property” shall be deemed to include both Phase I and Phase II of the Project.
If Optionor fails to deliver Optionor’s Put Notice in the time permitted
hereunder, Optionor shall be deemed to have waived Optionor’s Put Option.

               2.2   Exercise of Purchase Options/Determination of Option
Purchase Price. Provided that Optionee or Optionee Affiliate is the “Tenant”
under the Lease, Optionee or an Optionee Affiliate, as the case may be, may
exercise either the First Purchase Option or the Second Purchase Option, and the
purchase price for the Option Property in either event (the “Option Purchase
Price”) shall be equal to the “Fair Market Value” (as defined below) of the
Option Property, which shall be determined, at the applicable time, in
accordance with the terms of Section 2.2.2 below, or such other price as may be
agreed to between the parties, in accordance with the terms of Section 2.2.1,
below. In the event that the Option Property, is solely Phase I, together with
the fee interest or exclusive easement interest, as applicable, in the Field,
and an interest in the Parking Easement, the value of the applicable interest in
the Field and the interest in the Parking Easement shall be included in the
determination of the Fair Market Value of the Option Property.

                  2.2.1   Exercise.

                     2.2.1.1   In the event Optionee wishes to exercise either
the First Purchase Option or the Second Purchase Option, Optionee shall, not
later than nine (9) months prior to the applicable Option Purchase Date, deliver
to Optionor a written notice (“Interest Notice”) notifying Optionor of
Optionee’s interest in exercising the applicable Purchase Option and requesting
that Optionor deliver to Optionee the “Documents” identified in Sections 4.1.3
and 4.1.4 of the Purchase Agreement; provided, however, the Interest Notice
shall not be deemed defective or invalid if Optionee fails to request delivery
of the Documents therein. Optionor shall within fifteen (15) business days
following receipt of Optionee’s Interest Notice, (i) deliver the Documents to
Optionee or make the Documents readily available to Optionee for its review at
the Project, and (ii) if applicable, deliver Optionor’s Put Notice.

        -6- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



                     2.2.1.2   Optionee shall have until the date which is sixty
(60) days following receipt of all of the Documents (as evidenced by Optionee’s
written acknowledgment of receipt of the Documents, which acknowledgment shall
be deemed given if not received by Optionor or if Optionor does not receive
objection thereto within five (5) business days after Optionee’s receipt of
written request for such acknowledgment from Optionor) to deliver written notice
(“Optionee’s Option Exercise Notice”) to Optionor that Optionee is interested in
exercising the applicable Purchase Option, subject to the terms of this
Section 2. Optionee’s Option Exercise Notice shall state the proposed Option
Purchase Price at which Optionee is willing to purchase the Option Property
(“Optionee’s Price Proposal”).

                     2.2.1.3   Within ten (10) business days after receipt of
Optionee’s Price Proposal, Optionor shall deliver to Optionee written notice
(the “Optionor’s Price Proposal”) which notice shall state either (i) that
Optionor agrees to Optionee’s Price Proposal or (ii) that Optionor disagrees
with Optionee’s Price Proposal and, in such event, Optionor’s Price Proposal
shall also set forth Optionor’s proposed Option Purchase Price at which Optionor
is willing to sell the Option Property, and (iii) advise Optionee as to whether
Optionor believes a “GAAP Loss” (as defined below) exists and concurrently
deliver Optionor’s “Final GAAP Loss calculation” (including, if applicable, the
allocation between Phase I and Phase II) based on Optionee’s and/or Optionor’s
Price Proposal, pursuant to Section 3.3, below.

                     2.2.1.4   If Optionor’s Price Proposal states that Optionor
agrees with Optionee’s Price Proposal, whether or not Optionor states that there
is a GAAP Loss, then Optionor and Optionee shall execute the Purchase Agreement,
which Purchase Agreement shall not have a contingency period and shall reflect
(i) the proposed Option Purchase Price, as agreed to by the parties, and
(ii) the Closing Date, which shall not be later than the applicable Option
Purchase Date, and deliver it to the Escrow Holder and Optionee shall deliver
the Deposit to Escrow Holder. Upon Optionor’s and Optionee’s execution and
delivery of the Purchase Agreement, and Optionee’s delivery of the Deposit no
further act on the part of either party shall be necessary to form a binding
contract for the purchase and sale of the Option Property and the transaction
shall proceed and close in accordance with the terms of the Purchase Agreement.

                     2.2.1.5   If Optionor’s Price Proposal states that Optionor
disagrees with Optionee’s Price Proposal, whether or not Optionor states that
there is a GAAP Loss, Optionee shall, within ten (10) business days after
receipt of Optionor’s Price Proposal, deliver written notice to Optionor
(“Optionee’s Response Notice”) stating either (i) that Optionee irrevocably
exercises the applicable Purchase Option and Optionee agrees to purchase the
Option Property at the Option Purchase Price set forth in Optionor’s Price
Proposal, in which event (A) Optionee and Optionor shall, within five
(5) business days after Optionor’s receipt of Optionee’s Response Notice, modify
and execute the Purchase Agreement to reflect the agreed upon Option Purchase
Price and deliver the new Purchase Agreement to the Escrow Holder, (B) Optionee
shall, concurrent with delivery of the Purchase Agreement, deliver the Deposit
to the Escrow Holder, and (C) the transaction shall proceed and close in
accordance with the terms of the Purchase Agreement, as modified; or (ii) that
Optionee irrevocably exercises the applicable Purchase Option, subject only to a
determination of the applicable Option Purchase Price in accordance with the
arbitration procedure set forth in Section 2.2.2 below, in which event Optionor
and Optionee shall, within five (5) business days after Optionor’s receipt of
Optionee’s Response Notice, execute the Purchase Agreement, subject to final
determination of, and modification of the Purchase Agreement to reflect the
Option Purchase Price as determined pursuant to Section 2.2.2 below, and deliver
it to the Escrow Holder and concurrent with the

        -7- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



delivery of the Purchase Agreement, Optionee shall deliver the Deposit to Escrow
Holder. Upon Optionor’s and Optionee’s execution and delivery of the Purchase
Agreement and Optionee’s delivery of the Deposit, no further act on the part of
either party shall be necessary to form a binding contract for the purchase and
sale of the Option Property and the transaction shall proceed and close in
accordance with the terms of the Purchase Agreement, subject only to
determination of the applicable Option Purchase Price as set forth in
Section 2.2.2 below, and modification of the Purchase Agreement to reflect such
Option Purchase Price or (iii) that Optionee elects to withdraw Optionee’s
Option Exercise Notice, in which event (A) the applicable Purchase Option shall
be deemed terminated and of no further force and effect, and (B) Optionor shall
be entitled thereafter to sell the Option Property to any party on any terms
determined by Optionor in its sole discretion, subject only to (1) Optionee’s
rights, if any, under Section 1 above, and (2) the Second Purchase Option if the
terminated Purchase Option was the First Purchase Option.

                  2.2.2   Determination of Fair Market Value for the Project. In
the event Optionee elects in Optionee’s Response Notice to exercise the
applicable Purchase Option, subject to arbitration of the Option Purchase Price
in accordance with this Section 2.2.2, the following terms shall apply:

                     2.2.2.1   Optionor and Optionee shall each appoint one
unrelated neutral arbitrator who shall be certified as an MAI appraiser or as an
ASA appraiser and shall have had at least ten (10) years experience within the
previous fifteen (15) years as a real estate appraiser of office buildings in
the County of Los Angeles area, with working knowledge of current market
conditions and practices. For purposes hereof, an “MAI” appraiser means an
individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar). The determination of the arbitrators
shall be limited solely to the issue area of whether the Option Purchase Price
in Optionor’s Price Proposal or in Optionee’s Price Proposal, is the closest to
the actual Fair Market Value of the Option Property determined by the
arbitrators, taking into account the requirements of Section 2.3, below. Each
such arbitrator shall be appointed within fifteen (15) days after Optionor’s
receipt of Optionee’s Response Notice.

                     2.2.2.2   The two arbitrators so appointed shall within ten
(10) days of the date of the appointment of the last appointed arbitrator agree
upon and appoint a third arbitrator who shall have the same qualification as set
forth in Section 2.2.2.1 above.

                     2.2.2.3   The three arbitrators shall within thirty
(30) days of the appointment of the third arbitrator, (a) reach a decision as to
the Fair Market Value of the Project and whether the proposed Option Purchase
Price in Optionor’s Price Proposal or in Optionee’s Price Proposal is the
closest to the Fair Market Value of the Project as determined by the
arbitrators, and (b) simultaneously publish a ruling (the “Ruling”) indicating
whether the proposed Option Purchase Price in Optionor’s Price Proposal or in
Optionee’s Price Proposal is the closest to the Fair Market Value of the Project
as determined by the arbitrators. Following the Ruling, the proposed Option
Purchase Price selected by the arbitrators as being closest to the Fair Market
Value of the Entire Project as determined by the arbitrators shall be deemed the

        -8- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



Option Purchase Price under the Purchase Agreement, and if necessary, the
parties shall enter into an amendment to the Purchase Agreement reflecting the
same.

                     2.2.2.4   The decision of the majority of the three
arbitrators shall be binding upon Optionor and Optionee.

                     2.2.2.5   If either Optionor or Optionee fails to appoint
an arbitrator within fifteen (15) days after the date Optionor receives
Optionee’s Response Notice, the arbitrator appointed by one of them shall reach
a decision, notify Optionor and Optionee thereof, and such arbitrator’s decision
shall be binding upon Optionor and Optionee.

                     2.2.2.6   If the two arbitrators fail to agree upon and
appoint a third arbitrator, or both parties fail to appoint an arbitrator, then
the appointment of the third arbitrator or any arbitrator shall be dismissed and
the parties shall submit a request to the American Institute of Real Estate
Appraisers, or successor organization, to provide a list of five (5) qualified
appraisers. Beginning with the appraiser appointed by Optionor, or Optionor, if
no appraiser has been appointed, each appraiser or each party, as applicable,
shall, within three (3) business days, strike the name of one (1) of the five
(5) appraisers on such list, and the appraiser remaining after each appraiser or
party, as applicable, has stricken two (2) names shall be the third appraiser.

                     2.2.2.7   The cost of the third appraiser shall be paid by
Optionor and Optionee equally and they shall each pay their appointed appraiser.

                     2.2.2.8   If, for any reason, the arbitrators have not
issued the Ruling by the applicable Option Purchase Date, the purchase
transaction shall proceed based on an Option Purchase Price equal to the average
of Optionor’s and Optionee’s proposed Option Purchase Prices (the “Average
Option Purchase Price”) and Optionee shall deliver such amount at closing,
provided, the difference between the Average Option Purchase Price and
Optionor’s proposed Option Purchase Price shall be held in Escrow by the Escrow
Holder until a final determination of the Option Purchase Price is determined by
the arbitrators. If the Ruling results in Optionee’s Proposed Purchase Price
being the Option Purchase Price, the amount held in escrow, including any
interest earned thereon, shall be returned to Optionee, and Optionor shall,
within ten (10) business days following receipt of the Ruling, reimburse
Optionee for the difference between the Average Option Price and Optionee’s
Option Purchase Price. If, on the other hand, the Ruling results in Optionor’s
Proposed Purchase Price being the Option Purchase Price, the amount held in
escrow, including any interest earned thereon, shall be disbursed to Optionor.

               2.3   Fair Market Value. The “Fair Market Value” of the Option
Property shall be the amount that an Unaffiliated Third Party bona-fide buyer
would pay to purchase, and a bona-fide seller would accept to sell, the Option
Property based on the following assumptions: (i) the determination of the Fair
Market Value of the Option Property shall be made as of the applicable Option
Purchase Date; (ii) the sales transaction is between arms length unrelated
parties, independently negotiating and represented; (iii) that if the Option
Property is only Phase I, all leasable space in the Option Property is 100%
leased, and if the Option Property is Phase I and Phase II, Phase I will be
deemed to be 100% leased and the actual vacancy of Building 3 will be
considered; (iv) that no space in the Option Property leased by Optionee is
subleased; (v) that there shall be deductions for outstanding tenant improvement
allowances or

        -9- ELECTRONIC ARTS
[ROFO/Option Agreement]



--------------------------------------------------------------------------------



 



leasing commissions, and Optionor shall pay such costs under the Purchase
Agreement; (vi) that there is a 50-50 probability (and corresponding value) that
all existing leases in the Option Property, including the Lease, shall be
renewed for a term of five (5) years at the end of the then term of such leases,
notwithstanding their actual terms; (vii) that Optionee is a “credit tenant”
with a rating under Moody’s Rating Guidelines of Ba1; (viii) that credit should
be given for any tenant lease that is executed and delivered before the Option
Purchase Date; (ix) the fact that Optionee is an “owner occupier” will
specifically not be taken into account, and (x) the physical condition and
location of the Option Property and the actual terms and conditions of the
Purchase Agreement shall all be taken into account.

               2.4   Term of Options. The terms of the First Purchase Option and
Second Purchase Option shall commence upon the full, unconditional execution and
delivery of the Lease and shall terminate upon any of the following.

                  2.4.1   The termination of the Lease for any reason.

                  2.4.2   The sale of the Option Property to Unaffiliated Third
Party(s), subject to the terms hereof.

                  2.4.3   With respect to the First Purchase Option, Optionee’s
failure to or election not to exercise such First Purchase Option, in accordance
with the provisions of Section 2.2.1 above.

                  2.4.4   With respect to the Second Purchase Option, Optionee’s
failure to (or election not to) exercise such Second Purchase Option in
accordance with the provisions of Section 2.2.1 above.

               2.5   Quitclaim by Optionee. Upon the termination of a Purchase
Option pursuant to Section 2.4 above, Optionee shall execute, acknowledge and
deliver to Optionor, within five (5) business days following request therefor
from Optionor, a standard and customary quitclaim deed relinquishing all rights
of Optionee to purchase the Option Property under the applicable terminated
Purchase Option.



  3.   Limitation on Rights.

               3.1   Rights Personal. The Right of First Offer, First Purchase
Option and Second Purchase Option granted herein are personal to Optionee and
any “Optionee Affiliate” (as defined below) and may be exercised only by
Optionee or Optionee’s Affiliate and may not be exercised by any other assignee
or transferee of any of Optionee’s interest herein or in the Lease. For purposes
herein, an “Optionee Affiliate” shall mean any of the following: (a) an entity
which is controlled by, controls or is under common control with Optionee (an
“Optionee Affiliated Entity”) or an Optionee Affiliated Entity ; (b) an entity
which merges with or acquires or is acquired by Optionee or a parent or an
Optionee Affiliated Entity, or a subsidiary of Optionee’s parent or an Optionee
Affiliated Entity, (c) a transferee of all or substantially all of the assets of
Optionee or an Optionee Affiliated Entity or an entity which is controlled by,
controls or is under common control with Optionee, or an Optionee Affiliated
Entity, or (d) a transfer, by operation of law or otherwise, in connection with
the merger, consolidation or other reorganization of Optionee or an Optionee
Affiliated Entity or of an entity which is controlled by, controls or is under
common control with Optionee an Optionee Affiliated Entity, along with

        -10- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



any other entity which will qualify as an “affiliate” under California General
Corporations Code Sections 150 and 5031.

     3.2   No Double Escrow. In the event Optionee exercises any right to
acquire the Project or any permitted portion thereof, as provided under this
Option Agreement, Optionee shall only take title to the Project, or the
applicable permitted portion thereof, in Optionee’s or an Optionee Affiliate’s
name and shall not concurrently with the closing of the applicable purchase
transaction, or within one (1) year following the Closing, directly or
indirectly transfer all or a portion of the ownership interest in the Project or
the applicable permitted portion thereof, directly or indirectly to any party
other than an Optionee Affiliate, and Optionee shall not acquire all or any
permitted portion of the Project pursuant to a First Offer Right or Purchase
Option, and, at the time of acquisition, have the intent to transfer the
Project, either directly or indirectly, to any party other than an Optionee
Affiliate. Optionor shall be entitled to seek damages resulting from a breach of
the foregoing covenant. Notwithstanding anything in the foregoing to the
contrary, the provisions of this Section 3.2 shall not apply to a (i) transfer
by Optionee to an Optionee Affiliate, or vice versa, or (ii) to a transfer with
respect to a “synthetic lease” or other similar financing transaction where the
transfer of real estate is made solely in trust for financial reporting purposes
and control of the ownership of the Project is not directly or indirectly
transferred, or (iii) any loan, lien or mortgage placed on the Project.

     3.3   No GAAP Loss on Purchase Options.

                  3.3.1   GAAP Loss. Notwithstanding anything else contained in
this Agreement, in no event shall Optionor be required to sell the Option
Property to Optionee pursuant to a Purchase Option if such transaction will
result in a “GAAP Loss” (as defined below) to Optionor. In the event that the
Option Purchase Price would cause Optionor to have a GAAP Loss, Optionor shall
have the right, in Optionor’s sole discretion, to terminate the applicable
Purchase Option. A “GAAP Loss” shall mean that the net proceeds (after payment
of all closing costs and other expenses) that would be received by Optionor from
a sale of the Option Property to Optionee for the Option Purchase Price are less
than the historical cost basis of Optionor in the Option Property, as determined
in accordance with generally accepted accounting principles, provided that
“historical cost” will include depreciation/amortization taken up to the date of
the sale (such historical cost basis to be known as the “GAAP Basis”). In the
event the Option Property is Phase I only, the determination of GAAP Loss will
take into consideration an equitable allocation of acquisition and operational
costs and expenses between Phase I and Phase II (the “Phase I/Phase II
Allocation”). Optionor agrees that not later than December 31, 2004, Optionor
shall deliver to Optionee, Optionor’s preliminary GAAP Basis analysis, as of a
date no earlier than July 31, 2003, together with reasonable supporting evidence
with respect thereto (the “Preliminary GAAP Notice”). Optionee shall then have a
period of one hundred eighty (180) days following receipt of the Preliminary
GAAP Notice, upon not less than fifteen (15) business days prior written notice,
to commence an audit of Optionor’s books and records for the Project conducted
by an independent certified accountant licensed in the State California,
selected by Optionee, and that shall meet the same qualification required of the
arbitrators in Section 3.3.2 below, for the purpose of verifying the calculation
of the GAAP Basis set forth in Optionor’s Preliminary GAAP Notice. Optionor
shall make available to the auditor, in a location in Los Angeles County,
California, within fifteen (15) business days following selection of the
auditor, all books and records of Optionor for the Project which are reasonably
necessary for purposes of performing such audit, as reasonably determined by the
auditor. The preceding audit shall be a one-time right, and Optionor shall not
be required to

        -11- ELECTRONIC ARTS
[ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



provide any further GAAP Basis notice calculation to Optionee thereafter, unless
and until Optionee delivers Optionee’s Price Proposal as hereinafter set forth.
The cost of Optionee’s audit with respect to Optionor’s Preliminary GAAP Notice
shall be borne solely by Optionee. Further, if at the time Optionee delivers
Optionee’s Price Proposal, or at the time Optionor delivers Optionor’s Price
Proposal, Optionor believes that a GAAP Loss will result based on one of the
price proposals, Optionor shall notify Optionee in Optionor’s Price Proposal
that Optionee’s or Optionor’s Price Proposal will result in a GAAP Loss, and
provide reasonable supporting evidence with respect thereto (the “Final GAAP
Loss Calculation”), in which event unless Optionee elects within ten
(10) business days following receipt of Optionor’s Price Proposal to accept the
greater of the Fair Market Value of the Option Property as determined under
Section 2, above, or the “GAAP Loss Number” (defined below), and exercise the
applicable Purchase Option pursuant to Section 2.2.1.5(i) above, the applicable
Purchase Option shall be of no further force and effect, provided Optionee shall
have the right to notify Optionor in writing (“Optionee’s GAAP Dispute Notice”),
within ten (10) business days following receipt of Optionor’s Price Proposal
claiming a GAAP Loss, that Optionee disputes Optionor’s determination and/or
supporting evidence, including any Phase I/Phase II Allocation and provide to
Optionor, Optionee’s determination of the Final GAAP Loss Calculation. In such
event, Optionor and Optionee shall meet and confer in good faith within and
during a period not to exceed ten (10) business days following receipt by
Optionor of Optionee’s GAAP Dispute Notice in an attempt to resolve any such
dispute (the “Dispute Resolution Period”).

               3.3.2 Resolution of Dispute. If such dispute cannot be resolved
within the Dispute Resolution Period, the matter shall be submitted to
arbitration in accordance with the following terms.

                    3.3.2.1 Optionor and Optionee shall each appoint one
arbitrator who shall be a certified public accountant from a nationally
recognized accounting firm and who shall have recognized experience of not less
than ten (10) years in financial analysis and real estate accounting principals
with respect to real estate construction and development for major first class
office projects of the nature of the Project. The determination of the
arbitrators shall be limited solely to the issues of (i) whether or not a GAAP
Loss exists, taking into consideration, if applicable, any Phase I/Phase II
Allocation and all of other factors of this Section 3.3, and (ii) if a GAAP Loss
exists, the amount necessary to be paid as the purchase price for the Option
Property to avoid a GAAP Loss (the “GAAP Loss Number).” Each such arbitrator
shall be appointed within five (5) business days after the expiration of the
Dispute Resolution Period.

               3.3.3 The two arbitrators so appointed shall within ten (10) days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall have the same qualification as set forth in
Section 3.3.1 above.

               3.3.4 Within five (5) business days following the appointment of
the last arbitrator, Optionor and Optionee shall each submit to the arbitrators
their respective determinations as to whether a GAAP Loss exists, and if
applicable, their respective estimations of the GAAP Loss Number.

               3.3.5 The three arbitrators shall within thirty (30) days of the
appointment of the third arbitrator, reach a decision and publish their ruling
as to whether or not a GAAP Loss exists, and if so, whether Optionor’s estimated
GAAP Loss Number or Optionee’s

          ELECTRONIC ARTS   -12- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



GAAP Loss Number is closest to the actual GAAP Loss Number as determined by the
Arbitrators. The closest GAAP Loss Number to the actual GAAP Loss Number as
determined by the Arbitrators shall then be the GAAP Loss Number for all
purposes herein.

               3.3.6 The decision of the majority of the three arbitrators shall
be binding upon Optionor and Optionee.

               3.3.7 If either Optionor or Optionee fails to appoint an
arbitrator within five (5) business days after the expiration of the Dispute
Resolution Period, the arbitrator appointed by one of them shall reach a
decision, notify Optionor and Optionee thereof, and such arbitrator’s decision
shall be binding upon Optionor and Optionee.

               3.3.8 If the two arbitrators fail to agree upon and appoint a
third arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
parties shall submit a request to the American Arbitration Association to
provide a list of five (5) qualified arbitrators. Beginning with the arbitrator
appointed by Playa, or Playa, if no arbitrator has been appointed, each
arbitrator or each party, as applicable, shall, within three (3) business days,
strike the name of one (1) of the five (5) arbitrators on such list, and the
arbitrator remaining after each arbitrator or party, as applicable, has stricken
two (2) names shall be the third arbitrator.]

               3.3.9 The cost of the third arbitrator shall be paid by Optionor
to Optionee equally.

          After the arbitrators have determined if a GAAP Loss exists, the
parties shall proceed in accordance with the provisions of Sections 2.2.1.3
through 2.2.1.5 and Section 2.2.2 above to determine the Fair Market Value of
the Option Property. Thereafter, if Optionee has elected to accept the greater
of (i) Fair Market Value of the Option Property as determined under Section 2,
above or (ii) the GAAP Loss Number as determined by Section 3.3, above, pursuant
to Section 3.3.1 above, Optionee shall pay the greater of (i) Fair Market Value
of the Option Property as determined under Section 2, above or (ii) the GAAP
Loss Number as determined by Section 3.3 above. If the arbitrators’ decision has
not been delivered prior to the scheduled Closing Date for the applicable
Purchase Option, the Closing, if it is to occur, based on the arbitrators’
decision shall be delayed until the date which is ten (10) days following
delivery of the arbitrators’ decision.

     4.     Notices/Delivery. All notices or other communications required or
permitted hereunder shall be in writing and shall be personally delivered
(including by means of professional messenger service) by nationally recognized
overnight courier service, messenger service or registered or certified mail,
postage prepaid, return receipt requested. All written communications in
accordance with the foregoing shall be deemed given (i) three (3) days after the
date it is posted if sent by mail, or (ii) the date the overnight courier or
personal delivery is made, or refused by the addressee, at the address set forth
below, if delivered by 5:00 P.M., Los Angeles Time on a business day, the next
business day if delivered after 5:00 P.M. of a business day or non-business day.
Notices of change of address shall be given by written notice as described in
this Section 4.

     Notice Address for Optionor:

          ELECTRONIC ARTS   -13- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 

                  Playa Vista – Water’s Edge, LLC
c/o Equity Office Properties
550 South Hope Street, Suite 2200
Los Angeles, California 90071
Attention: Regional Vice President                   and                   c/o
Maguire Partners
555 West Fifth Street, Suite 500
Los Angeles, California 90013
Attention: Partner – Leasing               With copies to:                      
Equity Office
2 North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention: Chief Legal Counsel               And to:         Allen Matkins Leck
Gamble & Mallory LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.               Notice Address for Optionee:    
                  at Optionee’s location at the Project
Attention: Head of Facilities and COO EALA                   and                
  Electronic Arts
209 Redwood Shores Parkway
Redwood City, California 94065
Attention: General Counsel                   and                   209 Redwood
Shores Parkway
Redwood City, California 94065
Attention: Senior Director of Facilities and
              Corporate Services

          ELECTRONIC ARTS   -14- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



     5.     Optionor’s Representations and Warranties. Optionor hereby
represents and warrants to Optionee the following matters:

          5.1 Optionor has the legal power, right and authority to enter into
this Option Agreement, the Purchase Agreement and the instruments referenced
herein and therein and to consummate the transactions contemplated hereby and
thereby.

          5.2 All requisite action (corporate, trust, partnership or otherwise)
has been taken by Optionor in connection with entering into this Option
Agreement, the Purchase Agreement, and the instruments referenced herein and
therein and the consummation of the transactions contemplated hereby and
thereby.

          5.3 Neither the execution and delivery of this Option Agreement, the
Purchase Agreement and the documents referenced herein and therein, nor the
consummation of the transactions contemplated herein and therein, nor the
compliance with the terms of this Option Agreement, the Purchase Agreement and
the documents referenced herein and therein conflict with or result in a
material breach of any terms, conditions or provisions of, or constitute a
default under, any judicial or administrative order or decree, any note or other
evidence of an indebtedness, any contract, deed of trust, loan, partnership
agreement or other agreement to which Optionor is a party or affecting the
Project or by which Optionor may be bound.

          5.4 There is no pending or contemplated action, suit, arbitration,
claim or proceeding, at law or in equity, affecting all or any portion of the
Project or in which Optionor is or will be a party by reason of Optionor’s
ownership of the Project.

          5.5 No attachments, execution proceedings, assignments for the benefit
of creditors, insolvency, bankruptcy, reorganization or other proceedings are
pending or threatened against Optionor.

          5.6 No consent of any partner, shareholder, creditor, investor,
judicial or administrative body, authority or other party is required that has
not been obtained. The individuals executing this Option Agreement and the
instruments referenced herein on behalf of Optionor and the partners, members,
officers or trustees of Optionor, if any, have the legal power, right, and
actual authority to bind Optionor to the terms and conditions hereof and
thereof. This Option Agreement and all documents required hereby to be executed
by Optionor are and shall be valid, legally binding obligations of and
enforceable against Optionor in accordance with their terms, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium laws or similar
laws or equitable principals affecting or limiting the rights of contracting
parties generally.

     6.     Optionee’s Representations and Warranties. Optionee hereby
represents and warrants to Optionor the following matters:

          6.1 Optionee has the legal power, right and authority to enter into
this Option Agreement and the instruments referenced herein and therein and to
consummate the transactions contemplated hereby and thereby.

          6.2 All requisite action (corporate, trust, partnership or otherwise)
has been taken by Optionee in connection with entering into this Option
Agreement, and the instruments

          ELECTRONIC ARTS   -15- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



referenced herein and therein and the consummation of the transactions
contemplated hereby and thereby.

          6.3 Neither the execution and delivery of this Option Agreement and
the documents referenced herein and therein, nor the consummation of the
transactions contemplated herein and therein, nor the compliance with the terms
of this Option Agreement and the documents referenced herein and therein
conflict with or result in a material breach of any terms, conditions or
provisions of, or constitute a default under, any judicial or administrative
order or decree, any note or other evidence of an indebtedness, any contract,
deed of trust, loan, partnership agreement or other agreement to which Optionee
is a party or by which Optionee may be bound.

          6.4 No attachments, execution proceedings, assignments for the benefit
of creditors, insolvency, bankruptcy, reorganization or other proceedings are
pending or threatened against Optionee.

          6.5 No consent of any partner, shareholder, creditor, investor,
judicial or administrative body, authority or other party is required that has
not been obtained. The individuals executing this Option Agreement and the
instruments referenced herein on behalf of Optionee and the partners, members,
officers or trustees of Optionee, if any, have the legal power, right, and
actual authority to bind Optionee to the terms and conditions hereof and
thereof. This Option Agreement and all documents required hereby to be executed
by Optionee are and shall be valid, legally binding obligations of and
enforceable against Optionee in accordance with their terms, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium laws or similar
laws or equitable principals affecting or limiting the rights of contracting
parties generally.

     7.     Entire Agreement. This instrument, along with the attached exhibits,
contains the entire agreement between the parties relating to the First Purchase
Option, Second Purchase Option and the Right of First Offer herein granted and
the purchase and sale of the Project or portions thereof pursuant hereto (other
than any amendments to the Purchase Agreement entered into pursuant to the terms
hereof). Any oral representations of modifications concerning this instrument or
its exhibits shall be of no force or effect, excepting a subsequent modification
in writing, signed by the party to be charged. This Option Agreement supersedes
any prior oral or written agreement between the parties relating to the First
Purchase Option, Second Purchase Option and Right of First Offer herein granted.

     8.     Governing Law. This Option Agreement shall be construed and enforced
in accordance with the laws of the State of California. IN ANY ACTION OR
PROCEEDING ARISING HEREFROM, OPTIONOR AND OPTIONEE HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW,
AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS OPTION AGREEMENT.

          ELECTRONIC ARTS   -16- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



     9.     Successors and Assigns. This Option Agreement shall bind and inure
to the benefit of the respective heirs, personal representatives, successors and
assigns of the parties hereto. Optionee may not assign this Option Agreement, or
any rights hereunder, at any time, except to an Optionee Affiliate, without the
consent of Optionor, in Optionor’s sole judgment and discretion. Notwithstanding
any assignment permitted hereunder, Optionee shall not be relieved of any of
Optionee’s obligations hereunder unless such assignee assumes all of Optionee’s
obligations hereunder.

     10.     Attorneys’ Fees, Costs. If either party (a) files any action or
brings any proceeding against the other arising out of this Option Agreement, or
(b) is made a party to any action or proceeding brought by the Escrow Holder,
whether or not such action or proceeding is prosecuted to judgment (“Action”),
then as between Optionor and Optionee (1) the unsuccessful party therein shall
pay all costs incurred by the prevailing party therein, including reasonable
attorneys’ fees and costs, court costs and reimbursements for any other expenses
incurred in connection therewith, and (2) as a separate right, severable from
any other rights set forth in this Option Agreement, the prevailing party
therein shall be entitled to recover its reasonable attorneys’ fees and costs
incurred in enforcing any judgment against the unsuccessful party therein, which
right to recover post-judgment attorneys’ fees and costs shall be included in
any such judgment. The right to recover post-judgment attorneys’ fees and costs
shall (i) not be deemed waived if not included in any judgment, (ii) survive the
final judgment in any Action, and (iii) not be deemed merged into such judgment.
The rights and obligations of the parties under this Section 10 shall survive
the termination of this Option Agreement.

     11.     Time of Essence. Time is of the essence of this Option Agreement.

     12.     No Joint Venture. Nothing in this Option Agreement, including the
exhibits, or in the performance of this Option Agreement, shall create or be
deemed to create a partnership or joint venture relationship between the parties
hereto.

     13.     Severability. Should any part of this Option Agreement for any
reason be declared invalid by a court or arbitrator of competent jurisdiction,
such decision shall not affect the validity of any remaining portion, which
shall remain in full force and effect as if this Option Agreement was entered
into without including any such part, or portions which may, for any reason, be
hereafter declared invalid.

     14.     Memorandum. Concurrently with the execution hereof, Optionor and
Optionee shall execute and acknowledge a memorandum of this Option Agreement in
the form attached to the Lease as Exhibit J (the “Memorandum”). Within five
(5) business days following the date of the full execution and delivery of this
Option Agreement and the Lease, Optionor shall cause the Memorandum to be
recorded (at the sole cost and expense of Optionee) in the Official Records of
Los Angeles County, California.

     15.     Subordination/Recognition Agreement. Subject to Optionee’s receipt
of an appropriate non-disturbance agreement (which non-disturbance shall not
recognize this Option Agreement as surviving a Foreclosure Event) as set forth
below, this Option Agreement shall be subject and subordinate to the lien of any
mortgages or trust deeds, now or hereafter in force against the Project, in
favor of any Unaffiliated Third Party, if any, and/or renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
provided that the loan evidenced by

          ELECTRONIC ARTS   -17- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



the mortgage or trust deed is only made with respect to and is only secured by a
trust deed on the Project. Optionee, shall within fifteen (15) business days
following receipt of the request of Optionor, execute a commercially reasonable
subordination agreement relating to the rights of Optionor under this Option
Agreement, in favor of any mortgage holders or lienholders of Optionor who are
Unaffiliated Third Parties (“Permitted Mortgage/Lien Holders”) who later come
into existence at any time prior to the expiration of earlier termination of
this Option Agreement, provided that the loan evidenced by the mortgage or trust
deed is only made with respect to and is only secured by a trust deed on the
Project, and provided, further, that such subordination agreement is in
accordance with the provisions of this Section 15. Optionor acknowledges and
agrees that Optionee’s receipt of a commercially reasonable non-disturbance
agreement (“Non-Disturbance Agreement”) in favor of Optionee from any Permitted
Mortgage/Lien Holder who later comes into existence at any time prior to the
expiration of this Option Agreement shall be in consideration of, and a
condition precedent to, Optionee’s agreement to be bound by the provisions of
this Section 15 and any other provisions hereunder for the benefit of a
Foreclosure Owner. Optionor agrees to use commercially reasonable efforts to
obtain the agreement of any Permitted Mortgage/Lien Holders to provide notice to
Optionee of any monetary default by Optionor and to permit Optionee to make
payments directly to any such Permitted Mortgage/Lien Holder, in the event of
Optionor’s failure to make required payments, and provided Optionee shall first
notify Optionor prior to making any such payment and provide Optionor with not
less than the greater of (i) ten (10) business days following Optionor’s receipt
of Optionee’s notice, and (ii) the cure period permitted under the applicable
mortgage or lien to cure such default.

16.     Estoppel. Within ten (10) business days following a request in writing
by Optionor, Optionee shall execute, acknowledge and deliver to Optionor an
estoppel certificate indicating therein to what extent Optionee’s Right of First
Offer or either Purchase Option may exist at that time or that any or all of
such rights have been waived or terminated, as applicable, and shall also
contain any other information reasonably requested by Optionor or any mortgagee
or transferee of Optionor’s interest in the Project. Any such certificate may be
relied upon by any prospective mortgagee or transferee of all or any portion of
the Project. Optionee shall execute and deliver whatever other commercially
reasonable instruments may be reasonably required for such purposes. Failure of
Optionee to execute, acknowledge and deliver such estoppel certificate or other
instruments within five (5) business days after Optionor’s second request (which
shall in no event be deemed delivered prior to the expiration of the initial 10
business day period) shall constitute an acknowledgment by Optionee that
statements included in the estoppel certificate are true and correct, without
exception.

     17.     Reciprocal Parking Agreement/Lot Line Adjustment. In the event that
either (i) Optionee exercises the Right of First Offer or either the First
Purchase Option or Second Purchase Option with respect to Phase I of the Project
only, in accordance with the terms of this Option Agreement, or (ii) Optionor
sells Phase II of the Project, as and when permitted under this Option
Agreement, separately from Phase I, to any party other than Optionee, Optionor
shall, at its election, either (A) obtain and record a lot line adjustment such
that the legal parcel comprising Phase I of the Project, as it currently exists
of the date of this Option Agreement, (i.e., exclusive of the Field) will be
adjusted to cause the portion of the Real Property on which the Field is located
to be included (as a fee interest or air rights parcel) as part of the Real
Property comprising Phase I of the Project (the “Lot Line Adjustment”), or
(B) alternatively, in the event of the purchase of Phase I by Optionee, enter
into with Optionee, or in the event of a

          ELECTRONIC ARTS   -18- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



sale of Phase II separately to a third party, cause to be recorded, an exclusive
easement, for the benefit of the owner of Phase I, for the use of the Field (the
“Field Easement”). The Field Easement shall be in a commercially reasonable form
acceptable to both Optionor and Optionee and shall require, at a minimum, that
Optionee shall have exclusive use of the Field, and shall maintain, and assume
all costs, including an equitable portion of real estate taxes and assessments,
for maintenance of, the Field, and that Optionee shall indemnify Optionor or any
other owner of Phase II, from all liability resulting from Optionee’s exercise
of the rights under the easement and/or its use of the Field. Further, if
Building 3 and its related improvements on Phase II have not been completed, the
Field Easement shall recognize the fact that Optionee or any other owner of
Phase I will not have the use of the Field during the construction of Building 3
and its related improvements, for the period of time, and subject to the terms
and conditions with respect thereto, as set forth in the Lease. In addition, in
the event of the purchase of Phase I by Optionee, Optionee and Optionor shall
enter into, or in the event of a sale of Phase II separately to a third party,
Optionor shall cause to be recorded, a reciprocal parking easement for parking
in the parking facilities located beneath the Field, and ingress and egress with
respect thereto (the “Parking Easement”), which easement shall provide for the
number of parking spaces to be allocated to the owner of Phase I and the number
of parking spaces to be allocated to the owner of Phase II as required under the
Lease and shall be in a commercially reasonable form acceptable to both Optionor
and Optionee. Optionor and Optionee agree that, (i) in the event of a purchase
of Phase I by Optionee, pursuant to a Purchase Option, during the period between
delivery of Optionee’s Interest Notice and delivery of Optionee’s Price
Proposal, and (ii) in the event of a purchase of Phase I by Optionee pursuant to
a Right of First Offer, prior to the Contingency Date set forth in the Purchase
Agreement, Optionor and Optionee shall meet in good faith and mutually agree
upon the terms and conditions of the Lot Line Adjustment or Field Easement, as
elected by Optionor, and the Parking Easement. Further, upon a sale of Phase II
separately, Optionor and Optionee and any other necessary third party(ies) shall
meet and in good faith negotiate the terms of the required Lot Line Adjustment
or Field Easement and Parking Easement in the time required pursuant to the
applicable transaction. In such event, Optionee shall not have the right to
object to or prevent the recordation of any of the Lot Line Adjustment, Field
Easement or Parking Easement because of matters set forth in any of the Lot Line
Adjustment, Field Easement or Parking Easement, so long as Optionee’s rights
with respect to the Field and reciprocal parking as hereinabove specified are
not materially altered.

     18.     Counterparts. This Option Agreement may be executed in several
original counterparts, each of which and all together will constitute this
Option Agreement in its entirety.

     IN WITNESS WHEREOF, the parties have executed this Option Agreement as of
the date first above written.

[SIGNATURES FOLLOW, EACH ON A SEPARATE PAGE]

          ELECTRONIC ARTS   -19- [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 





    SIGNATURES TO THAT CERTAIN AGREEMENT RE RIGHT OF FIRST OFFER TO PURCHASE AND
OPTIONS TO PURCHASE BY AND BETWEEN PLAYA VISTA – WATER’S EDGE, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, AND ELECTRONIC ARTS INC., A DELAWARE CORPORATION,
DATED JULY 31, 2003

 

                                  OPTIONOR:                                    
                      PLAYA VISTA – WATER’S EDGE, LLC,                          
  a Delaware limited liability company                                          
                By:   CA-Playa Vista Water’s Edge Limited                      
  Partnership, a Delaware limited partnership,                         its
Co-Manager                                                       By:   EOM GP,
L.L.C.,                     a Delaware limited liability company,              
      its general partner                                                   By:
  Equity Office Management, L.L.C.,                 a Delaware limited liability
company,                 its non-member manager                                
              By: /s/ Robert E. Dezzutti                  

--------------------------------------------------------------------------------

                Name: Robert E. Dezzutti                 Its: Senior Vice
President                  

--------------------------------------------------------------------------------

 

                                  By:   Maguire Partners – PV Investor
Partnership,                         L.P., a California limited partnership,    
                    its Co-Manager                                              
        By:   Maguire Partners – PV IP GP, LLC,                     a California
limited liability company,                     its general partner              
                                    By:   Maguire Partners SCS, Inc.,          
      a California corporation                 its Manager                      
                        By: /s/ John A. Morales                  

--------------------------------------------------------------------------------

                  John A. Morales                   Senior Vice President

          ELECTRONIC ARTS     [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 





    SIGNATURES TO THAT CERTAIN AGREEMENT RE RIGHT OF FIRST OFFER TO PURCHASE AND
OPTIONS TO PURCHASE BY AND BETWEEN PLAYA VISTA — WATER’S EDGE, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, AND ELECTRONIC ARTS INC., A DELAWARE CORPORATION,
DATED JULY 31, 2003

              OPTIONEE:               ELECTRONIC ARTS INC.,     a Delaware
corporation               By:   /s/ Lawrence F. Probst III        

--------------------------------------------------------------------------------

    Its:   Chief Executive Officer               By:            

--------------------------------------------------------------------------------

    Its:            

--------------------------------------------------------------------------------

          ELECTRONIC ARTS     [ROFO/Option Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT “1”

LEGAL DESCRIPTION OF THE REAL PROPERTY

The land referred to in this policy is situated in the county of Los Angles,
State of California, and is described as follows:

PARCEL A-1:

PARCEL 1 OF CERTIFICATE OF COMPLIANCE FOR LOT-LINE ADJUSTMENT RECORDED APRIL 10,
2001 AS INSTRUMENT NO. 01-600995 OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS:

THAT PORTION OF LOTS 6 AND 7 OF TRACT NO. 49104-03, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1240 PAGES
26 THROUGH 32 INCLUSIVE OF MAPS, RECORDS OF SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 6; THENCE ALONG THE
NORTHWESTERLY LINE OF SAID LOT 6 NORTH 62º21’36” EAST 367.18 FEET; THENCE SOUTH
27º38’02” EAST 267.08 FEET TO A LINE PARALLEL WITH SAID NORTHWESTERLY LINE OF
LOT 6 AND WHICH PASSES THROUGH A POINT ON THE SOUTHWESTERLY LINE OF SAID LOT 7
DISTANT THEREON NORTHWESTERLY 163.16 FEET FROM THE MOST WESTERLY, SOUTHERN
CORNER OF LOT 8 OF SAID TRACT; THENCE SOUTH 62º21’36” WEST 337.78 FEET ALONG
SAID PARALLEL LINE TO SAID SOUTHWESTERLY LINE OF SAID LOT 7; THENCE ALONG SAID
SOUTHWESTERLY LINE AND THE SOUTHWESTERLY LINE OF SAID LOT 6, THE FOLLOWING THREE
COURSES:



1)   NORTH 27º04’18” WEST 102.84 FEET;   2)   NORTH 38º17’34” WEST 123.72 FEET
TO THE BEGINNING OF A CURVE, CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
1,948.11 FEET.   3)   THENCE NORTHWESTERLY 43.32 FEET ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 01º16’26” TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THE RIGHT TO ALL OIL, GAS AND OTHER HYDROCARBONS IN SAID
LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO USE PERPETUALLY THE SUBSURFACE OIL
AND/OR GAS FORMATIONS FOR INSPECTING, STORING AND WITHDRAWING NATURAL GAS
THEREIN AND THEREFROM AND FOR REPRESSURING THE SAME, BUT NOT EXCLUDING OR
RESERVING, HOWEVER, THE RIGHT TO GO UPON OR USE THE SURFACE OF SAID LAND OR ANY
PART OR PORTIONS THEREOF, AS RESERVED BY THE UNITED STATES OF AMERICA, AND ITS
ASSIGNS, BY DECREE ENTERED FEBRUARY 5, 1952, IN UNITED STATES DISTRICT COURT,
SOUTHERN DISTRICT OF CALIFORNIA, CENTRAL DIVISION, CASE NO. 2454-B, CIVIL; A
CERTIFIED COPY OF WHICH WAS RECORDED FEBRUARY 18, 1952, AS INSTRUMENT NO, 3526,
IN BOOK 38244

-1-



--------------------------------------------------------------------------------



 



PAGE 397, OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

PARCEL A-2

PARCEL 2 OF CERTIFICATE OF COMPLIANCE FOR LOT LINE ADJUSTMENT RECORDED APRIL 10,
2001 AS INSTRUMENT NO. 01-0600995, OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

THAT PORTION OF LOTS 7 AND 8 OF TRACT NO. 49104-03, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1240, PAGES
26 THROUGH 32 INCLUSIVE OF MAPS, RECORDS OF SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE SOUTHWESTERLY LINE OF SAID LOT 7 DISTANT THEREON
NORTHWESTERLY 163.16 FEET FROM THE MOST WESTERLY, SOUTHERN CORNER OF SAID LOT 8;
THENCE PARALLEL WITH THE NORTHERLY LINE OF LOT 6 OF SAID TRACT, NORTH 62°21’36”
EAST 322.95 FEET TO A LINE WHICH BEARS SOUTH 27º38’02” EAST AND WHICH PASSES
THROUGH A POINT IN SAID NORTHERLY LINE DISTANT NORTH 62°21’36” EAST 352.35 FEET
FROM THE MOST WESTERLY CORNER OF SAID LOT 6; THENCE SOUTH 27°38’02” EAST 196.04
FEET TO THE SOUTHERLY LINE OF SAID LOT 8; THENCE ALONG THE SOUTHEASTERLY,
SOUTHERLY AND SOUTHWESTERLY LINE OF SAID LOT 8 AND THE SOUTHWESTERLY LINE OF LOT
7 THE FOLLOWING THREE COURSES:



1)   SOUTH 61°14’56” WEST 285.50 FEET;   2)   NORTH 72°54’4l” WEST 54.60 FEET;  
3)   NORTH 27°04’18” WEST 163.16 TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THE RIGHT TO ALL OIL, GAS AND OTHER HYDROCARBONS IN SAID
LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO USE PERPETUALLY THE SUBSURFACE OIL
AND/OR GAS FORMATIONS FOR INSPECTING STORING AND WITHDRAWING NATURAL GAS THEREIN
AND THEREFROM AND FOR REPRESSURING THE SAME, BUT NOT EXCLUDING OR RESERVING,
HOWEVER, THE RIGHT TO GO UPON OR USE THE SURFACE OF SAID LAND OR ANY PART OR
PORTIONS THEREOF, AS RESERVED BY THE UNITED STATES OF AMERICA, AND ITS ASSIGNS,
BY DECREE ENTERED FEBRUARY 5, 1952, IN UNITED STATES DISTRICT COURT, SOUTHERN
DISTRICT OF CALIFORNIA, CENTRAL DIVISION, CASE NO. 2454-B, CIVIL; A CERTIFIED
COPY OF WHICH WAS RECORDED FEBRUARY 18, 1952, AS INSTRUMENT NO. 3526, IN BOOK
38244 PAGE 397, OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

-2-



--------------------------------------------------------------------------------



 



PARCEL A-3:

PARCEL 3 OF CERTIFICATE OF COMPLIANCE FOR LOT LINE ADJUSTMENT RECORDED APRIL 10,
2001 AS INSTRUMENT NO. 01-0600995, OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

LOTS 6, 7 AND 8 OF TRACT NO. 49104-03, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1240 PAGES 26 THROUGH 32
INCLUSIVE OF MAPS, RECORDS OF SAID COUNTY, EXCEPTING THEREFROM THAT PORTION
LYING SOUTHWESTERLY OF THE FOLLOWING DESCRIBED LINE:

BEGINNING AT A POINT ON THE NORTHWESTERLY LINE OF SAID LOT 6 DISTANT THEREON
NORTH 62°21’36” EAST 367.18 FEET FROM THE MOST WESTERLY CORNER OF SAID LOT 6;
THENCE SOUTH 27º38’02” EAST 267.08 FEET TO A LINE PARALLEL WITH SAID
NORTHWESTERLY LINE OF LOT 6 AND WHICH PASSES THROUGH A POINT ON THE
SOUTHWESTERLY LINE OF SAID LOT 7 DISTANT THEREON NORTHWESTERLY 163.16 FEET FROM
THE MOST WESTERLY, SOUTHERN CORNER OF LOT 8 OF SAID TRACT THENCE SOUTH 62°21’36”
WEST ALONG SAID PARALLEL LINE 14.83 FEET; THENCE SOUTH 27°38’02” EAST 196.04
FEET TO THE SOUTHEASTERLY LINE OF SAID LOT 8.

EXCEPTING THEREFROM THE RIGHT TO ALL, OIL, GAS AND OTHER HYDROCARBONS IN SAID
LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO USE PERPETUALLY THE SUBSURFACE OIL
AND/OR GAS FORMATIONS FOR INSPECTING, STORING AND WITHDRAWING NATURAL GAS
THEREIN AND THEREFROM AND FOR REPRESSURING THE SAME, BUT NOT EXCLUDING OR
RESERVING, HOWEVER, THE RIGHT TO GO UPON OR USE THE SURFACE OF SAID LAND OR ANY
PART OR PORTIONS THEREOF, AS RESERVED BY THE UNITED STATES OF AMERICA, AND ITS
ASSIGNS, BY DECREE ENTERED FEBRUARY 5, 1952, IN UNITED STATES DISTRICT COURT,
SOUTHERN DISTRICT OF CALIFORNIA, CENTRAL DIVISION, CASE NO. 2454-B, CIVIL; A
CERTIFIED COPY OF WHICH WAS RECORDED FEBRUARY 18, 1952, AS INSTRUMENT NO. 3526,
IN BOOK 38244 PAGE 397, OFFICIAL, RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.

PARCEL B.

EASEMENTS AS MORE PARTICULARLY DESCRIBED AND SET FORTH IN THAT CERTAIN
“AGREEMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF EASEMENTS
(PLAYA VISTA PARKS AND LANDSCAPE CORPORATION/LOTS 6, 7 AND 8 OF TRACT NO.
49104-03 – JEFFERSON NORTH)” RECORDED DECEMBER 18, 2000 AS INSTRUMENT NO.
00-1961844 OF OFFICIAL RECORDS, SAID EASEMENTS ARE LOCATED OVER THE FOLLOWING
DESCRIBED LAND:

LOT 4 OF TRACT NO. 49104-03, IN TIE CITY OF LOS ANGELES, AS SHOWN ON MAP
RECORDED IN BOOK 1240 PAGES 26 TO 32 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

-3-



--------------------------------------------------------------------------------



 



PARCEL C:

AN EASEMENT FOR DRIVEWAY PURPOSES AS DESCRIBED IN THAT CERTAIN COVENANT AND
AGREEMENT FOR COMMON DRIVEWAY RECORDED DECEMBER 9, 1999 AS INSTRUMENT NO.
99-2273732 OF OFFICIAL RECORDS, EXECUTED BY PLAYA CAPITAL COMPANY, LLC IN FAVOR
OF THE CITY OF LOS ANGELES, SAID EASEMENT HAVING BEEN CREATED BY THAT CERTAIN
INSTRUMENT EXECUTED BY 1) PLAYA PHASE I APARTMENTS, LLC; 2) PLAYA CAPITAL
COMPANY; 3) PLAYA PHASE I COMMERCIAL LAND LLC DATED DECEMBER 8, 2000 AND BEING
RECORDED DECEMBER 18, 2000 AS INSTRUMENT NO. 00-1961846 OF OFFICIAL RECORDS,
SAID EASEMENT BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

THOSE PORTIONS OF LOTS 1 AND 4 OF TRACT NO. 49104-03, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA AS PER MAP FILED IN BOOK
1240, PAGES 26 TO 32 INCLUSIVE, OF MAPS, RECORDS OF SAID COUNTY, DESCRIBED AS A
WHOLE AS FOLLOWS:

BEGINNING AT THE MOST EASTERLY CORNER OF LOT 5 OF SAID TRACT NO. 49104-03;
THENCE NORTH 27º38’24” WEST 182.00 FEET ALONG THE NORTHEASTERLY LINE OF SAID LOT
5 AND ITS NORTHWESTERLY PROLONGATION TO A LINE PARALLEL WITH AND 14.00 FEET
NORTHWESTERLY OF THE NORTHWESTERLY LINE OF SAID LOT 4; THENCE ALONG SAID
PARALLEL, LINE NORTH 62°21’36” EAST, 297.00 FEET TO THE BEGINNING OF A CURVE,
CONCAVE SOUTHERLY AND HAVING A RADIUS OF 43.00 FEET, SAID CURVE BEING CONCENTRIC
WITH AND 14.00 FEET NORTHERLY OF THE CURVED NORTHERLY LINE OF SAID LOT 4; THENCE
NORTHEASTERLY, EASTERLY AND SOUTHEASTERLY 67.54 FEET ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 90º00’00”; THENCE SOUTH 27°38’24” EAST 21.00 FEET ALONG A LINE
PARALLEL WITH AND 14.00 FEET NORTHEASTERLY OF THE TANGENT PORTION OF THE
GENERALLY NORTHERLY LINE OF SAID LOT 4 TO THE BEGINNING OF A CURVE, CONCAVE
NORTHEASTERLY AND HAVING A RADIUS OF 20.00 FEET; THENCE SOUTHEASTERLY 15.51 FEET
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 44°25’21” TO THE NON-TANGENT CURVED
NORTHERLY LINE OF SAID LOT 4, SAID NON-TANGENT CURVE BEING CONCAVE NORTHERLY
HAVING A RADIUS OF 27.00 FEET, AND TO WHICH INTERSECTION A RADIAL BEARS SOUTH
11°59’21” EAST; THENCE ALONG THE GENERALLY NORTHERLY, NORTHEASTERLY AND EASTERLY
LINES OF SAID LOT 4, THE FOLLOWING FIVE COURSES:



1.   SOUTHEASTERLY 7.38 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
15°39’04”;   2.   NORTH 62º21’36” EAST 18.71 FEET TO A NON-TANGENT CURVE,
CONCAVE NORTHEASTERLY HAVING A RADIUS OF 68.00 FEET AND TO WHICH INTERSECTION A
RADIAL LINE BEARS SOUTH 78°35’06” WEST;   3.   SOUTHERLY 38.51 FEET ALONG SAID
CURVE THROUGH A CENTRAL ANGLE OF 32º27’01”;

-4-



--------------------------------------------------------------------------------



 





4.   SOUTH, 62°21’36” WEST 16.71 FEET TO THE BEGINNING OF A CURVE, CONCAVE
SOUTHEASTERLY AND HAVING A RADIUS OF 29.00 FEET;   5.   SOUTHWESTERLY 10.22 FEET
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 20°11’30” TO A NON-TANGENT CURVE,
CONCAVE EASTERLY, HAVING A RADIUS OF 20.00 FEET, BEING TANGENT AT ITS
SOUTHEASTERLY TERMINUS WITH A LINE PARALLEL WITH AND 14.00 FEET NORTHEASTERLY OF
THE TANGENT PORTION OF SAID GENERALLY EASTERLY LINE AND TO WHICH INTERSECTION A
RADIAL LINE BEARS NORTH 76º16’21” WEST;

THENCE LEAVING SAID GENERALLY EASTERLY LINE OF LOT 4, SOUTHWESTERLY 14.44 FEET
ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 41°22’03” TO SAID PARALLEL LINE;
THENCE SOUTH 27º38’24” EAST 21.00 FEET ALONG SAID PARALLEL LINE TO THE BEGINNING
OF A CURVE, CONCAVE WESTERLY, HAVING A RADIUS OF 43.00 FEET AND BEING CONCENTRIC
WITH AND 14.00 FEET EASTERLY OF THE CURVED SOUTHEASTERLY LINE OF SAID LOT 4;
THENCE SOUTHEASTERLY, SOUTHERLY AND SOUTHWESTERLY 67.54 FEET ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 90°00’00”; THENCE ALONG A LINE PARALLEL WITH AND
14.00 FEET SOUTHEASTERLY OF THE SOUTHEASTERLY LINE. OF SAID LOT 4, SOUTH
62°21’36” WEST 297.00 FEET TO THE SOUTHEASTERLY PROLONGATION OF THE
SOUTHWESTERLY LINE OF SAID LOT 4; THENCE NORTH 27º38’24” WEST 14.00 FEET ALONG
SAID PROLONGATION TO TRUE POINT OF BEGINNING.

EXCEPTING THEREFROM THAT PORTION OF SAID LAND AS DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST NORTHERLY CORNER OF THE SOUTHWESTERLY 28.00 FEET OF THE
SOUTHEASTERLY 34.00 FEET OF SAID LOT 4; THENCE ALONG THE NORTHEASTERLY LINE OF
SAID SOUTHWESTERLY 28.00 FEET, NORTH 27º38’24” WEST 100.00 FEET TO THE BEGINNING
OF A CURVE, CONCAVE EASTERLY, HAVING A RADIUS OF 20.00 FEET AND BEING TANGENT AT
ITS NORTHEASTERLY TERMINUS WITH THE SOUTHEASTERLY LINE OF THE NORTHWESTERLY
14.00 FEET OF SAID LOT 4; THENCE NORTHWESTERLY, NORTHERLY AND NORTHEASTERLY
31.42 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 90°00’00” TO SAID
SOUTHEASTERLY LINE; THENCE NORTH 62º21’36” EAST 244.00 FEET ALONG SAID
SOUTHEASTERLY LINE TO THE BEGINNING OF A CURVE, CONCAVE SOUTHWESTERLY, HAVING A
RADIUS OF 20.00 FEET AND BEING TANGENT AT ITS SOUTHEASTERLY TERMINUS WITH A LINE
PARALLEL WITH AND 14.00 FEET SOUTHWESTERLY OF THE TANGENT PORTION OF THE
GENERALLY NORTHERLY LINE OF SAID LOT 4; THENCE NORTHEASTERLY, EASTERLY AND
SOUTHEASTERLY 31.42 FEET ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 90°00’00”
TO SAID PARALLEL LINE; THENCE SOUTH 27°38’24” EAST 100.00 FEET ALONG SAID
PARALLEL LINE TO THE BEGINNING OF A CURVE, CONCAVE WESTERLY, HAVING A RADIUS OF
20.00 FEET AND BEING TANGENT AT ITS SOUTHWESTERLY TERMINUS WITH THE
NORTHWESTERLY LINE OF THE SOUTHEASTERLY 14.00 FEET OF SAID LOT 4; THENCE
SOUTHEASTERLY, SOUTHERLY AND SOUTHWESTERLY 31.42 FEET

-5-



--------------------------------------------------------------------------------



 



ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 90°00’00” TO SAID NORTHWESTERLY
LINE; THENCE ALONG SAID NORTHWESTERLY LINE SOUTH 62°21’36” WEST 244.00 FEET TO
THE BEGINNING OF A CURVE, CONCAVE NORTHERLY, HAVING A RADIUS OF 20.00 FEET AND
BEING TANGENT AT ITS NORTHWESTERLY TERMINUS WITH THE NORTHEASTERLY LINE OF SAID
SOUTHWESTERLY 28.00 FEET OF SAID LOT 4; THENCE SOUTHWESTERLY, WESTERLY AIM
NORTHWESTERLY 31.42 FEET ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 90°00’00”
TO THE MOST NORTHERLY CORNER OF THE SOUTHWESTERLY 28.00 FEET OF THE
SOUTHEASTERLY 34.00 FEET OF SAID LOT 4.

End of Legal Description

-6-



--------------------------------------------------------------------------------



 



EXHIBIT “2”

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

By and Between

PLAYA VISTA – WATER’S EDGE, LLC,
a Delaware limited liability company

(“Seller”)

and

ELECTRONIC ARTS INC.,
a Delaware corporation

(“Buyer”)

ELECTRONIC ARTS INC.
[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        

--------------------------------------------------------------------------------

I   SUMMARY OF BASIC TERMS     1   II   PURCHASE     6   III   PURCHASE PRICE;
ESCROW     7   IV   CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS     7   V  
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS     12   VI   FAILURE OF CONDITIONS
TO CLOSE OF ESCROW     12   VII   CLOSING, ESCROW AND TITLE     13   VIII  
COSTS AND EXPENSES     15   IX   PRORATIONS     15   X   DISBURSEMENTS AND OTHER
ACTIONS BY ESCROW HOLDER     17   XI   REPRESENTATIONS AND WARRANTIES     18  
XII   BUYER’S REPRESENTATIONS AND WARRANTIES     20   XIII   OPERATIONS DURING
ESCROW     22   XIV   CONDEMNATION, DAMAGE AND DESTRUCTION     24   XV   RIGHTS
AND REMEDIES     25   XVI   MISCELLANEOUS     26  

          ELECTRONIC ARTS INC.   (i) [Purchase Agreement]



--------------------------------------------------------------------------------



 



Page

--------------------------------------------------------------------------------

EXHIBITS

      EXHIBIT A   LEGAL DESCRIPTION EXHIBIT B   GRANT DEED EXHIBIT C   TENANT
LEASE ASSIGNMENT EXHIBIT D   GENERAL ASSIGNMENT AND BILL OF SALE EXHIBIT E  
TRANSFEROR’S CERTIFICATE OF NON-FOREIGN STATUS EXHIBIT F   TENANT NOTIFICATION
LETTER EXHIBIT G   ADVERSE CLAIMS; INSOLVENCY EXHIBIT H   NOTICES EXHIBIT I  
EXCEPTIONS TO TITLE OF SELLER EXHIBIT J   SERVICE CONTRACTS EXHIBIT K   TENANT
LEASES EXHIBIT L   BILL OF SALE EXHIBIT M   DESCRIPTION OF THE FIELD

(ii)



--------------------------------------------------------------------------------



 



INDEX

              Page(s)    

--------------------------------------------------------------------------------

Action
    28  
Affiliate
    27  
Agreement
    1  
Approved Title Conditions
    9  
Authorities
    3  
Bill of Sale
    13  
Brokers
    3  
Building 3
    11  
Buyer
    1  
Buyer’s Acknowledgment of Receipt
    9  
Close of Escrow
    2, 7  
Closing Date
    1  
Contingency Date
    1  
Contingency Period
    1  
control
    9, 27  
Deed
    13  
Deposit
    1  
Documents
    9, 10  
Effective Date
    1  
Environmental Laws
    3  
Escrow
    3  
Escrow Holder
    1  
Field
    2  
Field Easement
    11  
FIRPTA Certificate
    13  
First Purchase Option
    6  
General Assignment
    13  
Governmental Regulations
    3  
Hazardous Material
    3  
Improvements
    3  
Inventory
    10  
Lease
    4  
Licenses and Permits
    4  
material
    25  
Official Records
    5  
Opening of Escrow
    5  
Option Agreement
    1, 20  
Parking Easement
    11  
Personal Property
    5  
Phase II Owner
    11  
Project
    3  
Project Name
    3, 5  
Property
    2  
PTR
    8  
Purchase Option
    6  
Purchase Options
    6  
Purchase Price
    1  
Real Property
    2  

          ELECTRONIC ARTS INC.   (iii) [Purchase Agreement]



--------------------------------------------------------------------------------



 

              Page(s)    

--------------------------------------------------------------------------------

Real Property Owner
    11  
Records and Plans
    5  
Rentals
    15  
Right of First Offer
    6  
Second Purchase Option
    6  
Seller
    1  
Service Contracts
    5  
Survey
    8  
Tenant
    6  
Tenant Deposits
    6  
Tenant Estoppel Certificates
    10  
Tenant Lease Assignment
    13  
Tenant Leases
    6  
Tenant Notification Letter
    13  
Title Company
    3  
Title Documents
    8  
Title Notice
    8  
Title Policy
    9  
to Seller’s actual knowledge
    18  
To the best of Seller’s knowledge
    18  
Underlying Documents
    8  

          ELECTRONIC ARTS INC.   (iv) [Purchase Agreement]



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

I

SUMMARY OF BASIC TERMS

     This Purchase and Sale Agreement and Joint Escrow Instructions (the
“Agreement”), dated as of the date set forth in Section 1 of the Summary of
Basic Terms, below, is made by and between PLAYA VISTA – WATER’S EDGE, LLC, a
Delaware limited liability company (“Seller”) and ELECTRONIC ARTS INC., a
Delaware corporation (“Buyer”). The terms as set forth below shall have the
meanings as set forth below when used in this Agreement.

          TERM   DEFINITION           1.1   “Effective Date”  
                                                                                                   
          1.2   “Purchase Price”   [TO BE DETERMINED subject to the terms of
that certain Agreement Re Right of First Offer to Purchase and Options to
Purchase between Seller and Buyer,
dated                                          (the “Option Agreement”)]        
  1.3   “Deposit”   3% of the Purchase Price           1.4   “Escrow Holder”  
Chicago Title Company
700 South Flower Street
Suite 900
Los Angeles, CA 90017
Attention: Mike Slinger           1.5   “Contingency Date”   [THIS PROVISION IS
APPLICABLE ONLY IN THE EVENT THIS PURCHASE AGREEMENT IS EXECUTED IN CONNECTION
WITH THE EXERCISE BY BUYER OF THE RIGHT OF FIRST OFFER UNDER THE OPTION
AGREEMENT —5:00 P.M. (PST) of the date which is thirty (30) days after the
Seller’s delivery to Buyer of all Documents set forth in Section 4 (such 30 day
period shall be referred to herein as the “Contingency Period”)           1.6  
“Closing Date”   a) WITH RESPECT TO A PURCHASE PURSUANT TO BUYER’S RIGHT OF
FIRST
OFFER:                                                                                                
        [FILL IN THE DATE – no later than thirty (30) days after the Contingency
Date], or such earlier date as may be agreed upon between the

          ELECTRONIC ARTS INC.   -1- [Purchase Agreement]



--------------------------------------------------------------------------------



 



          TERM   DEFINITION                   parties                   (b) WITH
RESPECT TO PURCHASE PURSUANT TO BUYER’S FIRST PURCHASE
OPTION:                                , 2008 or such earlier date as may be
agreed upon between the parties                   (c) WITH RESPECT TO PURCHASE
PURSUANT TO BUYER’S SECOND PURCHASE OPTION:                                ,
2013 or such earlier date as may be agreed upon between the parties          
1.7   “Close of Escrow”   The date the Deed is recorded in the Official Records
          1.8   “Property”   Collectively, the Real Property, the Improvements,
the Licenses and Permits, the Personal Property, the Records and Plans and all
of Seller’s right, title and interest in and to the Tenant Leases, Tenant
Deposits, and Service Contracts, affecting the Real Property and Improvements  
        1.9   “Real Property”   That certain real property described on
Exhibit A attached hereto, together with all of right, title and interest in and
to (i) all appurtenances, streets, alleys, easements, right-of-way in or to all
streets or other interests in, on, across, in front of, abutting or adjoining
such real property, and (ii) all of the rights, title, interests, privileges and
appurtenances which are in any way related to or used in connection with such
real property and/or the Improvements [IN THE EVENT OF A PHASE I ONLY PURCHASE,
THE REAL PROPERTY SHALL INCLUDE EITHER THE FEE TO THE FIELD IF A LOT LINE
ADJUSTMENT IS OBTAINED OR AN EASEMENT FOR THE USE OF THE FIELD BY BUYER]        
  1.10   “Field”   That certain real property containing an approximately 60,000
square foot athletic field, which is property is described on Exhibit M attached
hereto.

          ELECTRONIC ARTS INC.   -2- [Purchase Agreement]



--------------------------------------------------------------------------------



 



          TERM   DEFINITION           1.11   “Improvements”   All buildings,
fixtures, structures, parking areas, landscaping and other improvements
constructed and located on the Real Property, including, but not limited to,
_____ building(s) containing approximately _____ rentable square feet of space,
together with all machinery and mechanical, electrical, HVAC and plumbing
systems used in the operation thereof, but excluding any such items owned by
tenants in possession or public or private utilities or contractors under
contract           1.12   “Project”   The Real Property and the Improvements    
      1.13   “Title Company”   Chicago Title Insurance Company           1.14  
“Project Name”   Playa Vista – Water’s Edge           1.15   “Brokers”   NONE  
        1.16   “Authorities”   Any governmental or quasi-governmental body or
agency having jurisdiction over the Property and/or Seller including, without
limitation, the State, the City and the County           1.17   “Escrow”   The
escrow opened with Escrow Holder for the consummation of the transaction
described in this Agreement           1.18   “Governmental Regulations”   Any
laws, ordinance, rules, requirements, resolutions, policy statements and
regulations (including, without limitation, those relating to land use,
subdivision, zoning, environmental, toxic or hazardous waste, occupational
health and safety, water, earthquake hazard reduction, disabled persons and
building and fire codes) of the Authorities bearing on the construction,
alterations, rehabilitation, maintenance, use, operation, ownership or sale of
the Project           1.19   “Hazardous Material”   Any substance or material
that is described as a toxic or hazardous substance, waste, material, pollutant,
contaminant or infectious waste, or any matter that in certain specified
quantities would be injurious to the public health or welfare, or words of
similar import, in any of the Environmental Laws or any other words which

          ELECTRONIC ARTS INC.   -3- [Purchase Agreement]



--------------------------------------------------------------------------------



 



          TERM   DEFINITION                   are intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity or reproductive toxicity and
includes, without limitation, asbestos, petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel, or any mixture thereof), petroleum products,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive matter,
medical waste, and chemicals which may cause cancer or reproductive toxicity.
“Environmental Laws”shall mean all federal, state, local and quasi-governmental
laws (whether under common law, statute or otherwise), ordinances, decrees,
codes, rulings, awards, rules, regulations and guidance documents now or
hereafter be enacted or promulgated as amended from time to time, in any way
relating to or regulating Hazardous Materials           1.20   “Lease”   That
certain Office Lease by and between Playa Vista – Water’s Edge, LLC and
Electronic Arts Inc. dated _____ , 2003           1.21   “Licenses and Permits”
  (A) all licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements issued, approved or granted by Authorities or
otherwise in connection with the Project; (B) all right title and interest of
Seller in and to the use of the name “Playa Vista Water’s Edge” and any and all
other trade names and logos used by Seller in the operation and identification
of the Project, except those identifying Seller or an affiliate of Seller, and
the name Playa Vista Water’s Edge if less than whole Playa project conveyed;
(C) any and all development rights and other intangible rights, titles,
interests, privileges and appurtenances owned by Seller and in any way related
to or used in connection with the Project and its operation; and (D) all
licenses, consents, easements, rights of way and approvals from private parties
which Seller has obtained to make use of utilities and to permit vehicular and
pedestrian ingress and egress to the Project which are of record or to which

          ELECTRONIC ARTS INC.   -4- [Purchase Agreement]



--------------------------------------------------------------------------------



 

          TERM   DEFINITION                   Seller is otherwise a party      
    1.22   “Official Records”   The Official Records of the County of Los
Angeles           1.23   “Opening of Escrow”   The date on which a fully
executed copy of this Agreement is delivered to Escrow Holder by Buyer and
Seller           1.24   “Personal Property”   All equipment, appliances, tools,
machinery, supplies, building materials and other personal property of every
kind and character owned by Seller and attached to, appurtenant to, located in
or used in connection with the operation of the Project, including, without
limitation, all attachments, appliances, fittings, gas and oil burners,
automatic stokers, lighting fixtures, doors, cabinets, partitions, mantles,
elevators, electric motors, pumps, screens, flag poles, waste disposal or
storage equipment, all sprinklers, plumbing, heating, incinerating, vacuum
cleaning, refrigerating and cooling systems, each with its respective furnaces,
boilers, engines, motors, dynamos, radiators, pipe, wiring and other apparatus,
vaults, safes, fire prevention and extinguishing equipment, carpets, floor
covering, kitchen appliances and antenna, and the Records and Plans          
1.25   “Project Name”   [TO BE DETERMINED BY EA PER LEASE]           1.26  
“Records and Plans”   (A) All preliminary, final and proposed building plans and
specifications (including “as-built” drawings) respecting the Improvements, and
(B) all structural reviews, architectural drawings and engineering, soils,
seismic, geologic, hyrogeologic and architectural reports, studies and
certificates and other documents pertaining to the Project which are within the
possession of or under the control of Seller           1.27   “Service
Contracts”   Any and all service contracts, maintenance agreements, construction
contracts, architects’ agreements, brokerage agreements, parking agreements,
consultants’ agreements, warranties, guarantees, management contracts, bonds
operating agreements, listing agreements, union

          ELECTRONIC ARTS INC.   -5- [Purchase Agreement]



--------------------------------------------------------------------------------



 

          TERM   DEFINITION                   contracts, labor agreements,
collective bargaining arrangements, and all other service contracts and
agreements relating to the Project (other than the Title Documents), together
with all supplements, amendment and modifications thereto, relating to the
Property, to which Seller is a party and which are currently in effect,
provided, such Service Contracts shall not include any “national” service
contracts which cover other properties.           1.28   “Tenant”   Any person
who is named tenant or lessee under a Tenant Lease, excluding Buyer          
1.29   “Tenant Deposits”   All security deposits, prepaid rentals, cleaning fees
and other deposits, plus any interest accrued thereon, paid by Tenants to Seller
relative to the Project           1.30   “Tenant Leases”   All leases, licenses,
rental agreements or occupancy agreements and all amendments and supplements
thereto, relative to the Property (together with all rents, issues and profits
thereunder), to which Seller is a party and which are currently in effect,
excluding the Lease

II

PURCHASE

     2.     Purchase Transaction. Seller and Buyer acknowledge that this
Purchase Agreement is being entered into pursuant to the terms of the Option
Agreement under which Buyer is granted the right to purchase the Property under
either (i) a right of first offer (“Right of First Offer”), (ii) a first
purchase option (“First Purchase Option”), or (iii) a second purchase option
(“Second Purchase Option”). The First Purchase Option and the Second Purchase
Option are sometimes herein referred to, collectively, as the “Purchase Options”
or, individually, as a “Purchase Option”. This Agreement is drafted to
accommodate a sale pursuant to either the Right of First Offer or a sale
pursuant to either Purchase Option, in accordance with the terms of the Option
Agreement. Where alternative terms apply, such terms are noted in brackets
identifying the type of purchase transaction to which they apply. In submitting
this Agreement to Escrow in accordance with the terms of the Option Agreement,
Buyer and Seller shall strike and initial the bracketed terms that do not apply
to the applicable transaction and shall initial the bracketed terms that do
apply to the particular transaction.

          ELECTRONIC ARTS INC.   -6- [Purchase Agreement]



--------------------------------------------------------------------------------



 



III

PURCHASE PRICE; ESCROW

     3.     Purchase Price; Escrow Opening. Seller agrees to sell to Buyer, and
Buyer agrees to purchase from Seller, the Property for the sum of the Purchase
Price, which shall be paid as set forth below in this Section 1. Buyer shall
have the right to allocate the Purchase Price between the Real Property and the
Personal Property, provided any such allocation by Buyer shall not be binding on
Seller.

          3.1 Deposit. Upon the Opening of Escrow, Buyer shall deliver to Escrow
Holder the Deposit required pursuant to Section 1.3 of the Summary which Escrow
Holder shall invest in a federally-insured, interest bearing account. At the
Close of Escrow, all interest which accrues on the Deposit shall be credited to
Buyer’s account and shall be credited to payment of the Purchase Price. [THIS
PROVISION APPLICABLE TO A PURCHASE OPTION PURCHASE: The Deposit shall be deemed
fully earned on delivery and shall be deemed to be non-refundable in any event
except in the event of a default by Seller hereunder, or as a result of damage
or destruction or condemnation as set forth in Section 14 below.] [THE FOLLOWING
PROVISIONS APPLICABLE IN THE EVENT OF A RIGHT OF FIRST OFFER PURCHASE: Until the
Contingency Date, the Deposit shall remain immediately refundable to Buyer if
this Agreement is terminated for any reason. Provided Buyer has not terminated
this Agreement on or before the Contingency Date, thereafter, the Deposit shall
be deemed to be non-refundable unless the transaction contemplated by this
Agreement is not consummated as the result of Seller’ default under the terms of
this Agreement, or as a result of damage or destruction or condemnation as set
forth in Section 14 below.]

          3.2 Purchase Price Balance. Provided that this Agreement has not been
previously terminated for any reason permitted hereunder, on or before the
Closing Date, Buyer shall deliver the balance of the Purchase Price, as adjusted
by Buyer’s share of costs, expenses and prorations, to Escrow Holder by wire
transfer of immediately available funds.

          3.3 Escrow Opening. Buyer and Seller shall promptly cause the Opening
of Escrow by delivering a fully executed copy of this Agreement to Escrow
Holder, and shall execute any additional or supplementary instructions as may be
reasonably necessary or convenient to implement the terms of this Agreement. The
“Close of Escrow” shall occur on the Closing Date.

IV

CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

          4. Conditions Precedent to Buyer’s Obligations; Contingencies. Except
as otherwise expressly indicated, the Close of Escrow and Buyer’s obligations
with respect to the transaction contemplated by this Agreement are subject to
the satisfaction or waiver by Buyer, in its sole discretion, as evidenced by
delivery of written notice thereof to Seller, not later than the Closing Date
(unless otherwise provided herein) of the following conditions as a condition
precedent to Buyer’s obligations under this Agreement.

          ELECTRONIC ARTS INC.   -7- [Purchase Agreement]



--------------------------------------------------------------------------------



 



          4.1 Inspections, Investigations and Approvals. [ALL PROVISIONS OF THIS
SECTION 4.1, INCLUDING ALL SUBSECTIONS HEREUNDER, APPLY ONLY IN THE EVENT OF A
RIGHT OF FIRST OFFER PURCHASE: Prior to the expiration of the Contingency
Period, Buyer shall have received and/or reviewed and approved, disapproved or
waived, as hereafter provided, all of the following matters.

               4.1.1 Physical Inspection. From and after the Opening of Escrow,
Buyer and Buyer’s representatives, agents and designees shall have the right to
(i) consult with any party, including, without limitation, any Authorities for
any purpose relating to the Real Property, and (ii) enter upon the Property, at
Buyer’s sole cost, for any purpose (subject to the rights of Tenants) in
connection with its proposed purchase, development or operation of the Property,
including, without limitation, to examine all “Documents” (as defined in
Section 4.1.3 below) relating to the Property and to make such inspections,
investigations and tests (including all leased areas and mechanical systems) as
Buyer may elect to make or obtain, including, without limitation, a phase I and
phase II, as applicable, environmental survey, zoning, building codes or other
governmental regulations, architectural inspections, engineering tests, economic
feasibility studies, soils, seismic, hydrogeologic and engineering tests,
surveys, analyses and studies (including all structural and mechanical systems).
No invasive tests, analyses or studies shall be conducted without Seller’s
consent, which is not to be unreasonably withheld but may be reasonably
conditioned and shall be granted or denied within three (3) business days.
Seller agrees to make all such Documents readily available to Buyer and Buyer’s
attorneys, accountants and other representatives at the Property at or at
Seller’s offices in Los Angeles County, any time during business hours as
required in Section 4.1.3 below upon three (3) business days prior notice from
Buyer. Buyer shall have the right to make copies, at Buyer’s sole expense, of
any and all Documents. Buyer hereby indemnifies and agrees to defend and hold
harmless Seller from any and all claims, suits, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and disbursements and personal injuries or damages to real or personal property
and mechanics’ liens arising out of any such entry by Buyer or its agents,
designees or representatives.

               4.1.2 Title Approval.

                    4.1.2.1 Delivery of Title Documents. It shall be the sole
obligation and responsibility of Buyer, at Buyer’s sole cost and expense, to
order and obtain the following documents (collectively, the “Title Documents”):
(A) a preliminary title report (“PTR”) dated on or after the date of this
Agreement issued by the Title Company with respect to the Real Property which
includes all requirements of the Title Company for “extended coverage”; (B) any
update of any existing ALTA as-built survey or any required new survey
(“Survey”) of the Real Property; and (C) legible copies of all documents
(“Underlying Documents”), whether recorded or unrecorded, referred to in such
PTR or Survey; provided, however, Seller shall deliver copies of any unrecorded
documents referenced in the PTR in Seller’s possession or control within three
(3) business days of written request.

                    4.1.2.2 Buyer Approval. On or before the later of (a) the
date which is fifteen (15) days of Buyer’s receipt of the last of the Title
Documents, or (b) one (1) business day prior to the Contingency Date, Buyer
shall advise Seller and the Title Company of its approval or disapproval of the
condition of title reflected in the Title Documents (the “Title

          ELECTRONIC ARTS INC.   -8- [Purchase Agreement]



--------------------------------------------------------------------------------



 



Notice”). Buyer’s failure to give Seller and the Title Company timely Title
Notice shall be deemed approval by Buyer of the condition of title.
Notwithstanding the foregoing, Buyer hereby objects to (i) all liens evidencing
monetary encumbrances (other than liens for non-delinquent general real property
taxes, including any special taxes or assessments collected therewith which
cannot be paid off, but specifically excluding any special taxes or assessments
collected therewith which may be paid off), and (ii) all standard nonspecific
exceptions to the title to the Property, and Seller hereby agrees to cause all
such liens and standard nonspecific exceptions to be eliminated as exceptions to
title and from the Title Policy prior to the Closing Date at Seller’s expense.
If Buyer timely notifies Seller of its disapproval of the condition of title of
the Property, and Seller notifies Buyer in writing, on or before the expiration
of the Contingency Date, that it is unable or unwilling to cure any or all
matters disapproved by Buyer (or if Seller fails to deliver such notice, in
which event, Seller shall be deemed to have elected not to cure any such
matters), Buyer may either elect to waive Buyer’s disapprovals by delivering
written notice to Seller and Title Company or to terminate this Agreement, on or
before the expiration of the Contingency Date, in which event Escrow shall be
canceled and the Deposit (together with all interest accrued thereon) shall be
returned to Buyer. Upon the Close of Escrow, Seller shall convey fee simple
title to the Project to Buyer by the Deed (as defined below in Section 7.2.1),
subject only to the following matters (“Approved Title Conditions”): (A) a lien
for non-delinquent general real property taxes, including any special taxes or
assessments collected therewith which cannot be paid off, but specifically
excluding any special taxes or assessments collected therewith which may be paid
off, prorated in accordance with the provisions of this Agreement; (B) matters
of title respecting the Project approved or waived by Buyer in accordance with
this Section 4.1.2; and (C) matters affecting the condition of title to the
Project created by or with the written consent of Buyer during the Escrow. Upon
the Close of Escrow, Seller, at Seller’s expense, shall cause the Title Company
to issue to Buyer an ALTA Extended Coverage 1970 Form B Owner’s Policy of Title
Insurance, provided Buyer shall bear the expense of any premium applicable to
the ALTA extended coverage portion of such policy, included extended coverage
endorsements, with liability in the amount of the Purchase Price and with such
CLTA endorsements, co-insurance and/or facultative reinsurance as Buyer
designates in its reasonable discretion, showing fee title to the Project vested
in Buyer subject only to the Approved Title Conditions (“Title Policy”).

               4.1.3 Operating and Leasing Approval. Concurrently with the
Opening of Escrow, or no later than five (5) days thereafter, Seller shall
deliver to Buyer or make readily available to Buyer at the Property the
documents and materials respecting the Property set forth below in this
Section 4.1.3, to the extent in Seller’s possession or control (“control,”
meaning in the possession of parties whom Seller has the right to cause to
deliver to Seller or parties directed by Seller any information, materials or
documents, e.g., property managers, attorneys, accountants, agents, contractors,
employees and consultants) (collectively, the “Documents”). Upon Seller’s
request, Buyer shall provide Seller with Buyer’s written acknowledgment of
receipt (“Buyer’s Acknowledgment of Receipt”) of the Documents delivered by
Seller pursuant to this Section 4.1.3 within five (5) days following Buyer’s
receipt of Seller’s written request therefor, and if Buyer does not respond
within such five (5) day period, then Buyer’s Acknowledgment of Receipt shall be
deemed given; provided, however, the fact that Buyer has delivered (or deemed to
have delivered) Buyer’s Acknowledgment of Receipt for such Documents shall not
waive Buyer’s right to request and have timely delivered to Buyer all items
required under this Purchase Agreement, but any further request after such
acknowledgment

          ELECTRONIC ARTS INC.   -9- [Purchase Agreement]



--------------------------------------------------------------------------------



 



shall not extend the Contingency Date. By the Contingency Date, Buyer shall have
delivered to Seller written approval or disapproval of the Documents and Buyer’s
failure to timely do so, by the Contingency Date, TIME BEING OF THE ESSENCE,
shall be deemed to constitute Buyer’s approval of the Documents and Buyer’s
election to proceed under this Agreement. The “Documents” shall consist of
(i) the most recent phase I and phase II, if any, environmental reports prepared
with respect to the Project; (ii) complete copies of all Tenant Leases
encumbering the Project, and all amendments or modifications thereto; (iii) a
detailed list (“Inventory”) describing all of the Personal Property as of the
Opening of Escrow; (iv) legible copies of all Service Contracts (any Service
Contract which is not approved by Buyer in writing to Seller on or prior to the
Contingency Date shall be terminated by Seller, without cost or liability to
Buyer, on or prior to the Closing Date, provided the same can by their terms be
terminated by such date, and such disapproved Service Contracts shall no longer
be Service Contracts for purposes of this Agreement); (v) copies of all Records
and Plans; (vi) copies of all Licenses and Permits; (vii) copies of all
documents, agreements and other writings referenced in and affecting the Tenant
Leases, other than the Lease; and (viii) copies of all insurance claims and
settlements made within the three most recent years of Fifty Thousand and No/100
Dollars ($50,000.00) or more; and (ix) copies of the bills issued for the three
(3) most recent years for all real property taxes.

               4.1.4 [THIS PROVISION APPLICABLE ONLY WITH RESPECT TO A FIRST
OFFER PURCHASE WHICH INCLUDES BUILDING 3: Tenant Estoppel Certificates. No later
than twenty (20) business days after the Opening of Escrow, Seller shall deliver
to Buyer estoppel certificates (“Tenant Estoppel Certificates”) duly executed by
Tenants occupying not less than 70% of the rentable square footage of the
building designated as Building 3 of the Project, and to the extent Seller is
unable to deliver Tenant Estoppel Certificates from all tenants of the Building
3, Seller shall deliver Landlord estoppel certificates for all remaining
Tenants, occupying up to a maximum of 30% of the rentable square footage of
Building 3, which are dated not more than sixty (60) days prior to the Closing
Date. Seller shall use commercially reasonable efforts to obtain Tenant Estoppel
Certificates substantially in the form of Exhibit “N” attached hereto (with any
Landlord certificate adapted appropriately to reflect Landlord responses),
provided, Seller shall only be obligated to provide a Tenant Estoppel
Certificate in the form attached to any applicable Tenant Lease, if the
applicable Tenant will not deliver a Tenant Estoppel Certificate in the form of
Exhibit “N”. Seller shall deliver the original executed Tenant Estoppel
Certificates to Buyer no later than ten (10) business days prior to the Closing
Date.]

               4.1.5 By the Closing Date, Buyer and Seller shall have reached an
agreement with respect to the terms of the “Lot Line Adjustment” or “Field
Easement,” as applicable, and the “Parking Easement”, each as defined in
Section 4.2.6 below.

     By the Contingency Date, Buyer shall have delivered to Seller written
disapproval of any matters resulting from any and all inspections,
investigations, tests and studies with respect to the matters set forth in
Sections 4.1.1 through 4.1.3 above to which Buyer has any objection. In the
event Buyer has not provided Seller with written notice of any such disapproval
by the expiration of the Contingency Period, all matters not previously
disapproved shall be deemed to be approved, and this Agreement shall remain in
full force and effect and the Deposit shall be non-refundable except as
otherwise provided herein. In the event Buyer notifies Seller of its

          ELECTRONIC ARTS INC.   -10- [Purchase Agreement]



--------------------------------------------------------------------------------



 



disapproval of any matter to which it objects (unless Seller has cured such
matter to Buyer’s satisfaction, in Buyer’s sole discretion, such that Buyer has
waived its disapproval, this Agreement shall terminate, and the Deposit
(including all interest accrued thereon) shall immediately be returned to Buyer.
Notwithstanding anything to the contrary contained herein, Buyer may elect to
terminate this Agreement on or prior to the Contingency Date for no reason or
any reason whatsoever, in Buyer’s sole and absolute discretion.

          4.2 Buyer’s Conditions Precedent.

               4.2.1 Representations, Warranties and Covenants of Seller. Seller
shall have performed each and every material covenant and agreement to be
performed by Seller hereunder in the form, by the time and in the manner
required by the terms of this Agreement, and Seller’s representations and
warranties shall be true and correct in all material respects as of the date
hereof and as of the Close of Escrow with the same force and effect as if remade
by Seller in a separate certificate at that time.

               4.2.2 Original Documents. Without limiting Seller’s obligations
under Section 4.1.3, Seller shall, by the Closing Date, deliver to Buyer
originals of all the Documents, or if an original is not available, a copy
thereof.

               4.2.3 Seller’s Deliveries. Seller shall have delivered the items
described in Section 7.2.

               4.2.4 Title Insurance. As of the Close of Escrow, the Title
Company shall have issued or shall have committed to issue the Title Policy to
Buyer.

               4.2.5 [THIS PROVISION APPLICABLE ONLY IN THE EVENT THE PROPERTY
IS ONLY “PHASE I” AS DEFINED IN THE OPTION AGREEMENT] Lot Line
Adjustment/Easements. Seller shall, at Seller’s election, have either
(i) obtained and recorded or be in a position to record at Closing, a lot line
adjustment such that the legal parcel comprising the Real Property shall include
the Field (the “Lot Line Adjustment”), or (ii) alternatively, grant an exclusive
easement to the owner of the Real Property (the “Real Property Owner”) for the
Real Property Owner’s exclusive use of the Field (the “Field Easement”), which
Field Easement shall be in a commercially reasonable form mutually acceptable to
Buyer and Seller and shall be recorded at Closing, and will provide, at a
minimum, that the Real Property Owner shall (a) have exclusive use of the Field,
(b) maintain, and assume all costs (including an equitable portion of real
estate taxes and assessments) for maintenance and use of the Field, and
(c) indemnify Seller or any other owner of Phase II (as defined in the Option
Agreement) (the “Phase II Owner”) against any liabilities arising out of Buyer’s
exercise of its rights under such Field Easement and use of the Field. Further,
if the building intended to be constructed on Phase II (“Building 3”) and its
related improvements on Phase II have not been completed, the Field Easement
shall recognize the fact that the Real Property Owner will not have use of the
Field during the construction of Building 3 and its related improvement, for the
period of time, and subject to the terms and conditions with respect thereto, as
set forth in the Lease. In addition, Buyer and Seller shall enter into a
reciprocal parking easement for parking and ingress and egress with respect
thereto with respect to the parking facilities located beneath the Field (the
“Parking Easement”), which Parking Easement shall be in a commercially
reasonable form mutually acceptable to Buyer and Seller, shall benefit and
burden the Real

          ELECTRONIC ARTS INC.   -11- [Purchase Agreement]



--------------------------------------------------------------------------------



 



Property Owner and the Phase II Owner, and will provide for the number of
parking spaces to be allocated to the Phase I Owner and the number of parking
spaces to be allocated to the Real Property Owner as required under the Lease.

The conditions set forth in this Section 4, above [PHASE I ONLY PURCHASE
–(except with respect to the Parking Easement, which shall be for Seller’s sole
benefit)], are solely for the benefit of Buyer and may be waived only by Buyer.
Buyer shall, at all times, have the right to waive any condition. Such waiver or
waivers shall be in writing to Buyer. The waiver by Buyer of any particular
condition, representation, warranty, covenant or agreement of Seller shall not
relieve Seller of any liability or obligation with respect to any other
condition, representation, warranty, covenant or agreement of Seller. All
approvals given by Buyer under this Section 4 shall be in writing and the
failure of Buyer to approve any matter requiring its approval under this
Section 4, by the time therefor shall be deemed approval thereof by Buyer.
Neither Seller nor Buyer shall act or fail to act for the purpose of permitting
or causing any condition to fail (except to the extent Buyer, in its own sole
discretion, exercises its right to disapprove any such items or matters).

V

CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

     5.     Conditions Precedent to Seller’s Obligations. As a condition
precedent to Seller’s obligations under this Agreement, (i) all uncured monetary
defaults, if any, under the Lease shall have been cured on or before Close of
Escrow; provided, however, the parties agree that Buyer may deposit all funds
required to cure any such defaults, in addition to the Purchase Price, on the
Closing Date, and (ii) Buyer shall have performed all of Buyer’s obligations
hereunder and delivered the Purchase Price to Escrow Holder by the Closing Date
and shall have made the other deliveries in the form, manner and at the times
specified in this Agreement [PHASE I ONLY PURCHASE and (iii) if applicable,
Buyer shall have delivered the executed Field Easement, and Buyer shall have
delivered the executed Parking Easement].

VI

FAILURE OF CONDITIONS TO CLOSE OF ESCROW

     6.     Failure of Conditions to Close of Escrow. If any of the conditions
set forth in Sections 4, 5 or 7 are not timely satisfied or waived by the party
to whose benefit such condition inures, for a reason other than a breach of an
obligation of Buyer or Seller under this Agreement, then (i) this Agreement, the
Escrow and the rights and obligations of Buyer and Seller shall terminate,
except as otherwise provided herein; and (ii) Escrow Holder is hereby instructed
to promptly return to Seller and Buyer all funds (including the Deposit and all
interest accrued thereon) and documents deposited by them, respectively, into
Escrow which are held by Escrow Holder on the date of said termination; and
(iii) the cancellation charges required to be paid by and to Escrow Holder and
the Title Company shall be borne one-half (½) by Seller and one-half (½) by
Buyer and all other charges shall be borne by the party incurring same.

          ELECTRONIC ARTS INC.   -12- [Purchase Agreement]



--------------------------------------------------------------------------------



 



VII

CLOSING, ESCROW AND TITLE

     7.     Close of Escrow.

          7.1 Close of Escrow. The Close of Escrow shall occur through Escrow on
the Closing Date. TIME IS OF THE ESSENCE for the Close of Escrow to occur on or
prior to the Closing Date.

          7.2 Seller’s Deliveries to Escrow Holder. At least one (1) business
day prior to the Closing Date, Seller shall deliver to Escrow Holder the
following, the delivery of each of which shall be a condition to the performance
by Buyer of its obligations under the terms of this Agreement:

               7.2.1 A grant deed (“Deed”), duly executed by Seller and
acknowledged in the form of, and upon the terms contained in, Exhibit “B”
attached hereto;

               7.2.2 An Assignment of Leases and Tenant Deposits (“Tenant Lease
Assignment”) duly executed by Seller in the form of, and upon the terms
contained in, Exhibit “C” attached hereto;

               7.2.3 An assignment (“General Assignment”), duly executed by
Seller in the form of, and upon the terms contained in, Exhibit “D” attached
hereto;

               7.2.4 A bill of sale (“Bill of Sale”), duly executed by Seller,
in the form of, and upon the terms contained in Exhibit “E” attached hereto;

               7.2.5 A transferor’s certification of non-foreign status (“FIRPTA
Certificate”) duly executed by Seller in the form of, and upon the terms
contained in, Exhibit “E” attached hereto (or such other form as may be required
under Internal Revenue Code § 1445), provided if Seller is unable to deliver
such statement, Seller shall authorize Escrow Holder to withhold and remit to
the Internal Revenue Service all appropriate amounts as required by law, and
such other certifications, statements, affidavits or other documents as may be
required under California Revenue and Tax Code § 18662 (or any successor
statute);

               7.2.6 A letter to each of the tenants (“Tenant Notification
Letter”), duly executed by Seller and dated as of the Closing Date, in the form
of, and upon the terms contained in, Exhibit “F” attached hereto;

               7.2.7 Written notices executed by Seller to third parties to any
Service Contracts approved by Buyer, changing the address for service of notice
and delivery of statements and bills;

               7.2.8 Such proof of Seller’s authority and authorization to enter
into this Agreement and consummate the transaction contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or

          ELECTRONIC ARTS INC.   -13- [Purchase Agreement]



--------------------------------------------------------------------------------



 



certificates on behalf of Seller to act for and bind Seller as may be reasonably
required by Title Company;

               7.2.9 Any owner’s statements, lien affidavits or mechanic’s lien
indemnifications as may be reasonably requested by the Title Company to issue
the Title Policy;

               7.2.10 A Form 593 W duly completed and executed by Seller,
stating that Seller is not an out-of-state resident, provided if Seller is
unable to deliver such statement, Seller shall authorize Escrow Holder to
withhold all appropriate amounts as required by law; and

               7.2.11 A re-certification of Seller’s representations and
warranties pursuant to Section 11 below.

               7.2.12 [PHASE I ONLY PURCHASE- The recorded or recordable Lot
Line Adjustment or, if applicable, Field Easement, and the Parking Easement,
duly executed by Seller.

          7.3 Buyer’s Deliveries to Escrow Holder. At least one (1) business day
prior to the Closing Date, Buyer shall deliver to Escrow Holder the following ,
the delivery of each of which shall be a condition to the performance by Seller
of its obligations under the terms of this Agreement:

               7.3.1 The balance of the Purchase Price in accordance with
Section 3;

               7.3.2 The Tenant Lease Assignment duly executed by Buyer;

               7.3.3 The General Assignment duly executed by Buyer;

               7.3.4 The amount due to Seller, if any, after the prorations are
computed in accordance with Section 9; and

               7.3.5 Such proof of Buyer’s authority and authorization to enter
into this Agreement and consummate the transaction contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer as may be reasonably required by Title Company.

               7.3.6 [PHASE I ONLY PURCHASE- The Field Easement, if applicable,
and the Parking Easement each duly executed by Buyer.

          7.4 Deliveries to Buyer Upon and Following Close of Escrow. Seller
shall deliver possession of the Property to Buyer upon the Close of Escrow,
together with keys to all entrance doors to the Improvements and keys to all
Personal Property located on the Property, which Seller has possession or
control over, which keys shall be properly tagged for identification. Further,
to the extent the same have not been previously delivered to Buyer, Seller
hereby covenants and agrees to deliver to Buyer, immediately following the Close
of Escrow, originals, to the extent Seller has possession and control of such
originals, and otherwise

          ELECTRONIC ARTS INC.   -14- [Purchase Agreement]



--------------------------------------------------------------------------------



 



copies, of the (i) Tenant Leases; (ii) Service Contracts; (iii) Records and
Plans; and (iv) Licenses and Permits.

VIII

COSTS AND EXPENSES

     8.     Costs and Expenses. If all conditions set forth in Sections 4, 5 and
7 hereof have been satisfied or appropriately waived as provided for herein, the
transaction contemplated by this Agreement shall be closed and consummated, and
upon the Close of Escrow: (i) Seller shall pay (A) the portion of the premium
for the Title Policy attributable to CLTA coverage, (B) all documentary transfer
taxes, (C) one-half (1/2) of all escrow fees and costs, and (D) Seller’s share
of prorations, (ii) Buyer shall pay (A) the portion of the premium for the Title
Policy attributable to ALTA Coverage and the cost of any endorsements, (B) any
document recording charges, (C) one-half (1/2) of all escrow fees and costs,
(D) Buyer’s share of prorations; (E) any sales tax applicable to any transferred
personal property, and (F) the cost of obtaining or updating an ALTA survey and
(iii) Buyer and Seller shall each pay all legal and professional fees and fees
of other consultants incurred by them, respectively. All other costs and
expenses shall be allocated between Buyer and Seller in accordance with the
customary practice in the County.

IX

PRORATIONS

     9.     Prorations. Rentals, revenues, and other income, if any, from the
Property, and real property taxes and operating expenses, if any, affecting the
Property shall be prorated on -an accrual basis as of 11:59 p.m. on the day
preceding the Close of Escrow in accordance with the following provisions. For
purposes of calculating prorations, Buyer shall be deemed to be in title to the
Property, and therefore entitled to the income and responsible for the expenses,
for the entire day upon which the Close of Escrow occurs.

          9.1 Rentals. As used herein, “Rentals” includes fixed monthly rentals,
additional rentals, escalation rentals, retroactive rentals, percentage rentals,
operating cost pass-throughs and other sums and charges payable by Tenants under
the any Tenant Leases. Delinquent Rentals shall be prorated between Buyer and
Seller as of the Close of Escrow but not until they are actually collected by
Buyer. Buyer shall have the right, but not the obligation, to collect any
delinquent Rentals; provided, however, Buyer agrees to send invoices to Tenants
for delinquent Rentals for a period of six(6) months following the Close of
Escrow. From and after the Close of Escrow, Seller shall have the right to
institute or continue any legal action to collect delinquent Rentals under any
Tenant Lease, provided that Seller shall not be permitted to commence or
continue any action to terminate the applicable Tenant Lease or the Tenant’s
right to possession of a portion of the Property pursuant to any Tenant Lease.
Buyer shall not be obligated to remit to Seller any Rentals received from
Tenants after the Close of Escrow unless such Tenants are current in their
Rental obligations for periods occurring from and after the Close of Escrow.
Delinquent Rentals collected by Buyer, net of the costs of collection (including
actual out-of-pocket attorneys’ fees), shall be applied first to amounts
currently due and then to amounts most recently overdue. Buyer shall remit any
amounts to which Seller is

          ELECTRONIC ARTS INC.   -15- [Purchase Agreement]



--------------------------------------------------------------------------------



 



entitled in accordance with this Section 9.1 to Seller immediately upon receipt.
Except as specified above, if either Buyer or Seller receives any revenues
attributable to the period during which it is not the owner of the Property,
said party shall promptly forward such amounts to the other party (if such
revenues are only partially attributable to the period during which said party
is not the owner of the Property, the amount paid to the other party shall be
based upon proration as of the Close of Escrow as set forth above).
Notwithstanding the foregoing, Seller shall be entitled to an increase in the
Purchase Price to the extent any rents or other amounts due as of the Close of
Escrow, and attributable to periods prior to the Close of Escrow, under the
Lease between Seller and Buyer remain unpaid.

          9.2 Property Taxes. All non-delinquent real property taxes on the
Property shall be prorated on an accrual basis based on the actual current tax
bill, but if such tax bill has not yet been received by Seller by the Close of
Escrow then the current year’s taxes shall be deemed to be one hundred two
percent (102%) of the amount of the previous year’s tax bill, so that Seller
pays all amounts that relate to the period prior to the Close of Escrow,
regardless of when such sums are billed, due or payable, and Buyer pays all
amounts relating to the period after the Close of Escrow. All delinquent taxes
and all assessments (including any assessments collected with the general real
property taxes which may be paid off), if any, on the Property shall be paid at
the Close of Escrow from funds accruing to Seller. All supplemental taxes billed
after the Close of Escrow for periods prior to the Close of Escrow shall be paid
promptly by Seller.

          9.3 Utilities. Except to the extent payable by Tenants directly to
service providers pursuant to the terms of their respective Tenant Leases, all
utility service charges for electricity, heat and air conditioning service,
other utilities, elevator maintenance, common area maintenance, taxes (other
than real estate taxes) such as rental taxes, other expenses incurred in
operating the Property that Seller customarily pays, and any other costs
incurred in the ordinary course of business of the management and operation of
the Project. Seller shall pay all such expenses that accrue prior to the Close
of Escrow and Buyer shall pay all such expenses accruing on the Close of Escrow
and thereafter. To the extent possible, Seller and Buyer shall obtain billings
and meter readings as of the Close of Escrow to aid in such prorations.

          9.4 Leasing Commissions and Monetary Concessions. [THE FOLLOWING
PROVISION APPLICABLE TO A RIGHT OF FIRST OFFER PURCHASE: Seller shall pay and
perform all leasing commissions and other monetary and other concessions,
including improvement allowances and improvement work which relate to any Tenant
Leases, including any renewals, extensions or expansions related thereto, which
are effective or completed before Contingency Date, and Buyer shall pay all
leasing commissions and other monetary and other concessions, including
improvement allowances and improvement work, which relate to any Tenant Leases,
including any renewals, extensions or expansions related thereto, which are
effective or remain to be completed, as applicable, from and after the
Contingency Date, and, if applicable, approved by Buyer pursuant to
Section 13.11 below.] [THE FOLLOWING PROVISION APPLICABLE TO A PURCHASE OPTION
PURCHASE: Seller shall pay and perform all leasing commissions and other
monetary and other concessions, including improvement allowances and improvement
work which relate to any Tenant Leases, including any renewals, extensions or
expansions related thereto, which are effective or completed before the
Effective Date, and Buyer shall pay all leasing commissions and other monetary
and other

          ELECTRONIC ARTS INC.   -16- [Purchase Agreement]



--------------------------------------------------------------------------------



 



concessions, including improvement allowances and improvement work, which relate
to any tenant leases, including any renewals, extensions or expansions related
thereto, which are effective or remain to be completed, as applicable, from and
after the Effective Date, and, if applicable, approved by Buyer pursuant to
Section 13.11.]

          9.5 Tenant Deposits. Buyer shall be credited with an amount equal to
all Tenant Deposits, prepaid rentals, cleaning fees and other deposits which
have not been previously applied by Seller in accordance with any Tenant Lease,
plus any interest accrued thereon, paid by Tenants to Seller or any other person
relative to the Project (and any interest accrued thereon for the benefit of a
Tenant) owed to any Tenants pursuant to the terms of their Tenant Leases.

          9.6 Service Contracts. Amounts payable under Service Contracts which
cannot be cancelled by their terms as provided in Section 13.6, below shall be
prorated on an accrual basis as of the Close of Escrow, and Seller shall pay all
charges related to terminating all Service Contracts which are required to be
terminated pursuant to Section 13.6 below.

     Except as set forth above, all prorations shall be made in accordance with
customary practice in the County. Five (5) business prior to the Closing Date,
Seller shall prepare and deliver to Buyer, for Buyer’s reasonable approval,
Seller’s proposed schedule of prorations. If and to the extent known and agreed
upon as of the Close of Escrow, prorations shall be paid by Buyer to Seller (if
the prorations result in a net credit to the Seller) or by Seller to Buyer (if
the prorations result in a net credit to the Buyer) by increasing or reducing
the cash to be paid by Buyer at the Close of Escrow. Any such prorations not
determined or not agreed upon as of the Close of Escrow shall be paid by Buyer
to Seller, or by Seller to Buyer, as the case may be, in cash as soon as
practicable following the Close of Escrow. A copy of the schedule of prorations
to the extent agreed upon by Buyer and Seller shall be delivered to Escrow
Holder at least one (1) business days prior to the Close of Escrow.

X

DISBURSEMENTS AND OTHER ACTIONS BY ESCROW HOLDER

     10.     Disbursements and Other Actions by Escrow Holder. Upon the Close of
Escrow, Escrow Holder shall promptly undertake all of the following (A) deliver
to the “County Recorder” and cause the Deed (with documentary transfer tax
information to be affixed after recording) and any other documents which the
parties hereto may mutually direct to be recorded in the Official Records of the
County and obtain conformed copies thereof for distribution to Buyer and Seller,
(B) direct the Title Company to issue the Title Policy to Buyer, (C) disburse
the Purchase Price, after adjustment pursuant to the terms of this Agreement for
expenses and prorations, to Seller and deliver the balance of the funds placed
in escrow by Buyer, if any, to Buyer, (D) disburse to Buyer a conformed copy of
the Deed and executed originals of the Tenant Lease Assignment, the General
Assignment, the Bill of Sale, the FIRPTA Certificate, the Form 593, the Tenant
Notification Letters and change of address notices duly executed by Seller and
any other documents (or copies thereof) deposited into Escrow by Seller pursuant
hereto, and (E) disburse to Seller a conformed copy of the Deed and executed
originals of the Tenant Lease Assignment, and the General Assignment.

          ELECTRONIC ARTS INC.   -17- [Purchase Agreement]



--------------------------------------------------------------------------------



 



XI

REPRESENTATIONS AND WARRANTIES

     11.     Seller’s Representations and Warranties. In addition to any express
agreements of Seller contained herein, the following constitute representations
and warranties of Seller to Buyer which shall be true and correct as of the date
hereof and as of the Close of Escrow as if remade in a separate certificate at
that time, and which shall specifically survive, and shall not merge into, the
Close of Escrow and the recordation of the Deed. “To the best of Seller’s
knowledge” shall mean the information within the knowledge, possession or
reasonable control of the current head of property management of Seller’s
property management entity responsible for the Project, and “to Seller’s actual
knowledge” shall mean the actual knowledge of the current head of property
management of Seller’s property management entity responsible for the Project,
without the duty of investigation or inquiry.

          11.1 Authority. Seller has the legal power, right and authority to
enter into this Agreement and the instruments referenced herein, and to
consummate the transaction contemplated hereby. All requisite action (corporate,
trust, partnership or otherwise) has been taken by Seller in connection with the
entering into this Agreement and the instruments referenced herein, and the
consummation of the transaction contemplated hereby. No consent of any partner,
shareholder, creditor, investor, judicial or administrative body, Authority or
other party is required that has not been obtained. The individuals executing
this Agreement and the instruments referenced herein on behalf of Seller and the
partners, members, officers or trustees of Seller, if any, have the legal power,
right, and actual authority to bind Seller to the terms and conditions hereof
and thereof. This Agreement and all documents required hereby to be executed by
Seller are and shall be valid, legally binding obligations of and enforceable
against Seller in accordance with their terms, subject only to applicable
bankruptcy, insolvency, reorganization, moratorium laws or similar laws or
equitable principals affecting or limiting the rights of contracting parties
generally. Neither the execution and delivery of this Agreement and the
documents referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transaction herein contemplated, nor
compliance with the terms of this Agreement and the documents referenced herein
conflict with or result in the material breach of any terms, conditions or
provisions of, or constitute a default under, any bond, note, or other evidence
of indebtedness or any contract, indenture, mortgage, deed of trust, loan,
partnership agreement, lease, limited liability agreement or other agreements or
instruments to which Seller is a party or by which Seller is bound.

          11.2 Adverse Claims; Insolvency. Seller has not received written
notice of, and to the Seller’s actual knowledge, there are no, pending,
threatened or contemplated actions, suits, arbitrations, claims or proceedings,
at law or in equity, in which Seller is, or will be, a party by reason of
Seller’s ownership of the Property, which will affect Seller’s ability to
consummate the transactions contemplated hereunder or which will adversely
affect the Property, except as set forth on Exhibit “G”, if any, hereto. No
attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings are pending or, to
Seller’s actual knowledge, threatened, in writing against Seller or, to the best
of Seller’s knowledge, any members of Seller, nor are any of such proceedings
contemplated by Seller or, to

          ELECTRONIC ARTS INC.   -18- [Purchase Agreement]



--------------------------------------------------------------------------------



 



the best of Seller’s knowledge, any general partner of Seller, except as set
forth on Exhibit “G” hereto.

          11.3 Default Notices and Governmental Regulations. To Seller’s actual
knowledge, and except as disclosed on Exhibit H, if any, Seller has received no
written notice from any Authority of any violations of Governmental Regulations.

          11.4 Title of Seller. Except as set forth on Exhibit “I” hereto, if
any, (i) all of Seller’s right, title and interest in and to any Personal
Property or intangible property transferred hereby have been fully paid for and
will not be subject to any liens, encumbrances or claims of any kind upon the
Close of Escrow, (ii) the transfer and assignment to Buyer of Seller’s right,
title and interest in and to the Personal Property, intangible property and
operating agreements transferred hereunder, if any, does not require the consent
of third parties, and (iii) there do not exist any rights of first refusal or
options to purchase the Property which are superior to Buyer’s rights under this
Agreement.

          11.5 Service Contracts and Records and Plans. Except as set forth on
Exhibit “J” hereto, to the best of Seller’s knowledge, there are no service or
maintenance contracts, which will be obligations of the Buyer after the Close of
Escrow with respect to the Property, other than the Service Contracts delivered
to Buyer by Seller pursuant to this Agreement and which have been approved by
Buyer pursuant to the terms of this Agreement. To the best of Seller’s
knowledge, the Records and Plans to be delivered to Buyer under the terms of
this Agreement are all of such Records and Plans which are within the possession
or control of Seller.

          11.6 Tenant Leases. Exhibit “K” attached hereto, is a complete list of
all of the Tenant Leases affecting the Property. To the best of Seller’s
knowledge, (i) other than the Tenant Leases, there are no written leases,
subleases, occupancies or tenancy agreements, to which Seller is a party, in
effect pertaining to the Property, and Seller has no actual knowledge of any
oral agreements between Seller and anyone, including Tenants, with respect to
the occupancy of the Project; (ii) no Tenant Lease has been modified, amended or
altered in writing or otherwise, and no concessions, abatements or adjustments
have been granted to any Tenant, except as set forth in the Tenant Leases;
(iii) true and complete copies of all Tenant Leases have been provided to Buyer;
(iii) Seller has not given to any Tenant or received from any Tenant, any notice
of any default under any Tenant Lease which default remains uncured; (iv) no
guarantors of any of the Tenant Leases have been released by Seller from any
obligation related to the Tenant Leases; (v) neither Seller’s interest in the
Tenant Lease nor any of the rentals due or to become due under the Tenant Leases
will be, assigned, encumbered or subject to any liens at the Close of Escrow,
and (vi) except as set forth on Exhibit “K”, no leasing or brokerage fees or
commissions of any nature whatsoever shall be or become due or owing after the
Close of Escrow with respect to the Tenant Leases.

          11.7 Third Party Rights. Seller has not entered into any other
contracts for the sale of the Property which are currently in effect, nor do
there exist any rights of first refusal or options to purchase the Property,
other than Buyer’s rights under that certain Agreement re Right of First Offer
to Purchase and Option to Purchase, dated July 30, 2003 (the “Option
Agreement”), by and between Seller as Optionor thereunder and Buyer as Optionee
thereunder.

          ELECTRONIC ARTS INC.   -19- [Purchase Agreement]



--------------------------------------------------------------------------------



 



          11.8 Hazardous Materials. To the best of Seller’s knowledge, Seller
has not received any written notice of any violation of any laws relating to
Hazardous Materials with respect to the Property.

XII

BUYER’S REPRESENTATIONS AND WARRANTIES

     12.     Buyer’s Representations and Warranties. In addition to any express
agreements of Buyer contained herein, which shall be true and correct as of the
date hereof and the Close of Escrow as if remade in a separate certificate at
that time, Buyer hereby represents and warrants to Seller as follows: Buyer has
the legal power, right and authority to enter into this Agreement and the
instruments referenced herein, and to consummate the transaction contemplated
hereby. All requisite action (corporate, trust, partnership or otherwise) has
been taken by Buyer in connection with the entering into this Agreement and the
instruments referenced herein, and the consummation of the transaction
contemplated hereby. No consent of any partner, shareholder, creditor, investor,
judicial or administrative body, Authority or other party is required. The
individuals executing this Agreement and the instruments referenced herein on
behalf of Buyer have the legal power, right and actual authority to bind Buyer
to the terms and conditions hereof and thereof. This Agreement and all documents
required hereby to be executed by Buyer are and shall be valid, legally binding
obligations of and enforceable against Buyer in accordance with their terms,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium
laws or similar laws or equitable principals affecting or limiting the rights of
contracting parties generally.

          12.1 SALE “AS IS”. EXCEPT WITH RESPECT TO THE EXPRESS REPRESENTATIONS
AND WARRANTIES OF SELLER SET FORTH IN PARAGRAPH 11, -, BUYER HAS NOT RELIED UPON
AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF SELLER OR ANY OF ITS RESPECTIVE AGENTS. EXCEPT WITH RESPECT TO THE
COVENANTS, REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN PARAGRAPH 11
AND 13, BUYER IS RELYING SOLELY UPON BUYER’S OWN, INDEPENDENT INSPECTION,
INVESTIGATION AND ANALYSIS OF THE PROPERTY AS BUYER DEEMS NECESSARY OR
APPROPRIATE IN SO ACQUIRING THE PROPERTY FROM SELLER, INCLUDING, WITHOUT
LIMITATION, AN ANALYSIS OF ANY AND ALL MATTERS CONCERNING THE CONDITION OF THE
PROPERTY AND ITS SUITABILITY FOR BUYER’S INTENDED PURPOSES, AND A REVIEW OF ALL
APPLICABLE LAWS, ORDINANCES, RULES AND GOVERNMENTAL REGULATIONS (INCLUDING, BUT
NOT LIMITED TO, THOSE RELATIVE TO BUILDING, ZONING AND LAND USE) AFFECTING THE
DEVELOPMENT, USE, OCCUPANCY OR ENJOYMENT OF THE PROPERTY. UPON CLOSING, EXCEPT
TO THE EXTENT OF THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS
AGREEMENT, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT
LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER ACKNOWLEDGES AND
AGREES THAT UPON

          ELECTRONIC ARTS INC.   -20- [Purchase Agreement]



--------------------------------------------------------------------------------



 



CLOSING, SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS, EXCEPT TO THE EXTENT OF THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS AGREEMENT. SELLER IS NOT LIABLE
OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS, OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET
FORTH OR REFERRED TO IN THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING, EXCEPT
TO THE EXTENT OF THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS
AGREEMENT, SELLER SHALL HAVE NO LIABILITY TO BUYER WITH RESPECT TO (A) THE
POTENTIAL FOR FURTHER DEVELOPMENT OF THE PROPERTY, (B) THE EXISTENCE OF VESTED
LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, (C) THE
MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR
PURPOSE (BUYER AFFIRMING THAT BUYER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT
TO SELECT OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER
MAKES NO WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE), (D) TAX
CONSEQUENCES, (E) THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR
CONCLUSION OF ANY SOILS, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR
ENTITY WHO HAS EXAMINED THE PROPERTY OR ANY ASPECT THEREOF, (F) THE CONTENT OR
ACCURACY OF ANY INFORMATION RELEASED TO BUYER BY AN ENGINEER OR PLANNER IN
CONNECTION WITH THE DEVELOPMENT OF THE PROPERTY, OR (G) THE CONTENT OR ACCURACY
OF THE DOCUMENTS AND MATERIALS AND ANY OTHER INFORMATION GIVEN TO BUYER BY
SELLER WITH RESPECT TO THE PROPERTY, AND BUYER HEREBY RELEASES SELLER FROM ANY
LIABILITY ARISING OUT OF ANY CLAIM RELATED TO ANY OF THE FOREGOING MATTERS SET
FORTH IN THIS SECTION 12.1. THE TERMS AND CONDITIONS OF THIS PARAGRAPH 12.1
SHALL EXPRESSLY SURVIVE THE CLOSE OF ESCROW AND SHALL NOT BE MERGED WITH THE
DEED. BUYER HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS
AGREEMENT WITH ITS COUNSEL AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF.
BUYER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH IN THIS AGREEMENT ARE AN INTEGRAL PART OF THIS AGREEMENT AND THAT SELLER
WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO BUYER FOR THE PURCHASE PRICE
WITHOUT THIS DISCLAIMER AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.

     BUYER ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

  “A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of

          ELECTRONIC ARTS INC.   -21- [Purchase Agreement]



--------------------------------------------------------------------------------



 

  executing the release, which if known by him must have materially affected his
settlement with the debtor.”

BUYER EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL RIGHTS OR BENEFITS IT MAY
HAVE UNDER, OR WHICH MAY BE CONFERRED UPON IT BY, THE PROVISIONS OF SECTION 1542
OF THE CALIFORNIA CIVIL CODE TO THE FULLEST EXTENT THAT IT MAY LAWFULLY WAIVE
SUCH RIGHTS OR BENEFITS PERTAINING TO THE SUBJECT MATTER OF THIS RELEASE.

      BUYER’S INITIALS:  

--------------------------------------------------------------------------------

XIII

OPERATIONS DURING ESCROW

     13.     Seller’s Covenants Regarding Operation of the Property Through the
Close of Escrow. From and after the Effective Date, through and including the
Close of Escrow, Seller, at its sole cost and expense, covenants and agrees to:

          13.1 Keep all existing insurance policies affecting the Property in
full force and effect;

          13.2 Use commercially reasonable efforts to keep in full force and
effect and/or renew all Licenses and Permits affecting the Property, to the
extent not the obligation of any other party, including any Tenants under the
Tenant Leases, including Buyer;

          13.3 Provide all services and continue to operate, manage and maintain
the Property (including mechanical equipment of every kind used in the operation
thereof) in such condition so that the Property shall be in substantially the
same condition on the Close of Escrow as on the Effective Date, reasonable wear
and tear excepted;

          13.4 Comply with all Governmental Regulations;

          13.5 Deliver to Buyer copies of any Operating Statements prepared
after the Effective Date;

          13.6 Not extend, renew, modify or replace any of the Service Contracts
without the prior written consent of Buyer, which consent may be withheld by
Buyer in its sole discretion [IF RIGHT OF FIRST OFFER PURCHASE: reasonable
discretion prior to the expiration of the Contingency Period, and sole
discretion thereafter] and Seller shall cancel all Service Contracts which are
required to be cancelled by Buyer pursuant to this Agreement as of the Close of
Escrow;

          13.7 Not, without the prior written consent of Buyer, convey any
interest in any Licenses and Plans, Permits and Records, affecting the Property,
and Seller will not subject the Property to any additional liens, encumbrances,
covenants, conditions, easements, rights of way or similar matters after the
Effective Date;

          ELECTRONIC ARTS INC.   -22- [Purchase Agreement]



--------------------------------------------------------------------------------



 



          13.8 Not make any alterations to the Property, except (a) to the
extent required under existing Tenant Leases, or (b) if necessary to complete
any alterations commenced prior to the Effective Date; or (c) if necessary to
maintain the Property in the condition required under this Agreement or remove
any Personal Property therefrom;

          13.9 Pay for all capital and other improvements (including labor and
materials) which are performed or contracted for by Seller at or prior to
Effective Date. Any improvements if commenced after the Effective Date must be
approved by Buyer in its sole discretion provided, however, such approval shall
be deemed given if not denied by Buyer within five (5) business days after
Seller’s written request therefor;

          13.10 Keep Buyer timely advised of any repair or improvement required
to keep the Project in such condition as aforesaid and which costs in excess of
Ten Thousand Dollars ($10,000.00), which improvements must be approved by Buyer
in its reasonable discretion, except (a) to the extent required under existing
tenant leases, or (b) if commenced prior to the opening of escrow provided,
however, such approval shall be deemed given if not denied by Buyer within five
(5) business days of Seller’s request therefor;

          13.11 Not modify, extend, terminate or otherwise change any of the
terms, covenants or conditions of the Tenant Leases or enter into new leases or
any other obligations or agreements affecting the Project without the prior
written consent of Buyer, [THIS PROVISION APPLICABLE TO A PURCHASE OPTION
PURCHASE: which consent may be withheld in Buyer’s sole discretion,] [THIS
PROVISION APPLICABLE TO A RIGHT OF FIRST OFFER PURCHASE: which consent may
(A) not be unreasonably withheld by Buyer prior to the expiration of the
Contingency Period, and (B) may be withheld in Buyer’s sole discretion following
the expiration of the Contingency Period.] Without the prior written consent of
Buyer, which shall not be unreasonably withheld, Seller shall not terminate any
of the Tenant Leases, unless the Tenant thereunder shall have defaulted in the
payment of rent. In the event Buyer has not responded to Seller’s written
request for consent within five (5) business days after Seller’s delivery to
Buyer of all pertinent information concerning such Tenant Lease, obligation or
agreement, Buyer shall be deemed to have consented thereto;

          13.12 Not accept from any of the Tenants payment of rent more than one
month in advance (Seller shall be permitted to apply any Tenant Deposit to rent
or any other sum due from, or on account of any default by, any Tenant subject
to and in accordance with the terms of the applicable Tenant Lease); and

          13.13 Seller shall pay in full, prior to the Close of Escrow, all
bills and invoices for labor, goods, materials and services of any kind relating
to the Property and utility charges, relating to the period prior to the Close
of Escrow, provided the payment of such items is not the responsibility of any
Tenants (including Buyer) under the Tenant Leases. Any alterations,
installations, decorations and other work required to be performed by Landlord
prior to the Close of Escrow under the Tenant Leases will be completed and paid
for in full by the Close of Escrow or Buyer shall receive a credit against the
Purchase Price for the reasonable estimate of any cost to complete such work.

          ELECTRONIC ARTS INC.   -23- [Purchase Agreement]



--------------------------------------------------------------------------------



 



          13.14 Promptly notify Buyer of any change in any condition with
respect to the Property or of any event or circumstance which makes any
representation or warranty of Seller under this Agreement untrue or misleading,
or any covenant of Buyer under this Agreement incapable or less likely of being
performed, it being understood that the Seller’s obligation to provide notice to
Buyer shall in no way relieve Seller of any liability for a breach by Seller of
any of its representations, warranties or covenants under this Agreement.

XIV

CONDEMNATION, DAMAGE AND DESTRUCTION

     14.     Condemnation, Damage and Destruction.

          14.1 Condemnation. If, prior to the Close of Escrow, any material
portion of the Real Property or any of the rentable square footage of the
Improvements is taken, by eminent domain or otherwise (or is the subject of a
pending, threatened or contemplated taking which has not been consummated), or
if the access thereto or available parking area therefor is reduced or
restricted so that Buyer’s use and enjoyment of the Project is materially and
adversely affected, Seller shall immediately notify Buyer, in writing, of such
fact. In such event, Buyer shall have the option, in its sole discretion, to
terminate this Agreement upon written notice to Seller given not later than ten
(10) business days after receipt of Seller’s notice. If this Agreement is so
terminated, the provisions of Section 6 shall govern. If Buyer does not exercise
this option to terminate this Agreement, neither party shall have the right to
terminate this Agreement, and Seller shall have no obligation under this
Agreement to rebuild or restore the Property in any manner, but the Seller shall
assign and turn over, and the Buyer shall be entitled to receive and keep, all
awards for the taking by eminent domain which accrue to Seller for periods after
the Close of Escrow, and the parties shall proceed to consummate the transaction
contemplated by this Agreement pursuant to the terms hereof, without
modification of the terms of this Agreement and without any reduction in the
Purchase Price. Unless and until this Agreement is terminated, Seller shall take
no action with respect to any eminent domain proceeding without obtaining
Buyer’s prior written consent.

          14.2 Damage or Destruction. Prior to the Close of Escrow, and
notwithstanding the pendency of this Agreement, the entire risk of loss or
damage by earthquake, flood, landslide, fire or other casualty shall be borne
and assumed by Seller, except as otherwise provided in this Section. If, prior
to the Close of Escrow, any part of the Improvements is damaged or destroyed by
earthquake, flood, landslide, fire or other casualty, Seller shall immediately
notify Buyer, in writing, of such fact. If such damage or destruction is
“material”, Buyer shall have the option to terminate this Agreement upon written
notice to the Seller given not later than ten (10) business days after receipt
of Seller’s notice. For purposes hereof, “material” shall be deemed to be any
insured damage or destruction that shall take more than one hundred eighty
(180) days to repair, in Buyer’s good faith judgment. If this Agreement is so
terminated, the provisions of Section 6 shall govern. If Buyer does not exercise
this option to terminate this Agreement, neither party shall have the right to
terminate this Agreement and Seller shall assign and turn over, and Buyer shall
be entitled to receive and keep, all insurance proceeds payable to it with
respect to such destruction (which shall then be repaired or not at Buyer’s
option and cost), including any rent loss insurance applicable to periods after
the Close of Escrow, plus the

          ELECTRONIC ARTS INC.   -24- [Purchase Agreement]



--------------------------------------------------------------------------------



 



Purchase Price shall be reduced by an amount equal to the deductible amount with
respect to the insurance and the parties shall proceed to consummate the
transaction contemplated by this Agreement pursuant to the terms hereof without
modification of the terms of this Agreement and without any reduction in the
Purchase Price (except as specifically set forth hereinabove). If Buyer does not
elect to terminate this Agreement by reason of any casualty, Buyer shall have
the right to participate in any adjustment of the insurance claim.

XV

RIGHTS AND REMEDIES

     15.     Legal and Equitable Enforcement of this Agreement.

          15.1 Default by Seller. If the Close of Escrow and the consummation of
the transactions herein contemplated do not occur by reason of any default by
Seller, Buyer shall be entitled to terminate this Agreement and the return of
the Deposit (including all interest accrued thereon) and to pursue any other
remedy available to it at law or in equity, including the specific performance
of this Agreement, provided, however, as a condition precedent to Buyer’s right
under this Section 14.1 to obtain specific performance by Seller and to commence
an action therefor and to record a notice of lis pendens or other notice or
filing in the county records, Buyer shall have performed, or be in a position,
ready, willing and able, to the extent required by law, to fully perform, all of
its obligations under this Agreement, including, without limitation, delivery to
Escrow Holder of the balance of the Purchase Price (as adjusted) pursuant to
Section 8 hereof. In no event may Buyer seek, and Buyer hereby waives and
releases Seller from any claim for, any consequential damages if either the
transfer of the Property does not occur or if the transfer of the Property does
occur pursuant to an action for specific performance.

          15.2 DEFAULT BY BUYER. IF THE CLOSING AND THE CONSUMMATION OF THE
TRANSACTION HEREIN CONTEMPLATED DOES NOT OCCUR ON OR BEFORE THE CLOSING DATE AS
HEREIN PROVIDED BY REASON OF A MATERIAL UNCURED DEFAULT OF BUYER, BUYER AND
SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE
THE DAMAGES WHICH SELLER MAY SUFFER. THEREFORE, BUYER AND SELLER HEREBY AGREE
THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER
IN THE EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE
PROPERTY IS AND SHALL BE, AS SELLER’S EXCLUSIVE REMEDY (WHETHER AT LAW OR IN
EQUITY), AN AMOUNT EQUAL TO THE DEPOSIT AND ALL INTEREST THEREON. SUBJECT TO THE
FINAL TWO SENTENCES OF THIS SECTION 15.2, SAID AMOUNT SHALL BE THE FULL, AGREED
AND LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT BY BUYER, ALL OTHER
CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREIN EXPRESSLY WAIVED BY SELLER. THE
PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671, 1676 AND 1677. BUYER AND

          ELECTRONIC ARTS INC.   -25- [Purchase Agreement]



--------------------------------------------------------------------------------



 



SELLER HEREBY WAIVE THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 3389. UPON
DEFAULT BY BUYER, THIS AGREEMENT SHALL TERMINATE AND NEITHER PARTY SHALL HAVE
ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EACH TO THE OTHER, EXCEPT FOR THE
RIGHT OF SELLER TO COLLECT SUCH LIQUIDATED DAMAGES FROM BUYER AND/OR ESCROW
HOLDER. FURTHERMORE, THE OPTION AGREEMENT SHALL IMMEDIATELY TERMINATE AND BE OF
NO FURTHER FORCE OR EFFECT EXCEPT WITH RESPECT TO THE OBLIGATION OF BUYER TO
EXECUTE A QUITCLAIM DEED AS SET FORTH THEREIN. NOTWITHSTANDING THE FOREGOING,
THE PROVISIONS OF THIS SECTION 15.2 SHALL NOT LIMIT BUYER’S OBLIGATIONS UNDER
SECTION 16.2 BELOW OR SELLER’S RIGHTS UNDER SECTION 16.8 BELOW.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

BUYER’S INITIALS   SELLER’S INITIALS

XVI

MISCELLANEOUS

     16.     Miscellaneous.

          16.1 Notices. Unless otherwise expressly provided herein, all notices
or other communications required or permitted hereunder shall be in writing, and
shall be personally delivered (including by means of professional messenger
service) or by nationally recognized overnight courier service, messenger
service, or registered or certified mail, postage prepaid, return receipt
requested. All written communications in accordance with the foregoing shall be
deemed given (i) three (3) days after the date it is posted if sent by mail, or
(ii) the date the personal or overnight courier delivery is made, or refused by
the addressee, at the address set forth below the signature of the appropriate
party, if delivered by 5:00 p.m. Los Angeles time on a business day, or the next
business day if delivered after 5:00 p.m. of a business day or on a non-business
day. Notices of change of address shall be given by written notice as described
in this Section.

          16.2 Broker. Upon the Close of Escrow, Seller shall pay from funds
accruing to Seller through Escrow, any brokerage commission and fees owed to the
Broker(s) in connection with the transactions contemplated by this Agreement.
Seller represents and warrants to Buyer, and Buyer represents and warrants to
Seller, that no other broker or finder has been engaged by it, respectively, in
connection with any of the transactions contemplated by this Agreement, or to
its knowledge is in any way connected with any of such transactions. If any such
claims for additional brokers’ or finders’ fees or commissions in connection
with the negotiation, execution or consummation of this Agreement, then Buyer
shall indemnify, save harmless and defend Seller from and against such claims if
they shall be based upon any statement, representation or agreement made by
Buyer, and Seller shall indemnify, save harmless and defend Buyer if such claims
shall be based upon any statement, representation or agreement made by Seller.

       
-26- ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



          16.3 Assignment. Buyer may not assign this Agreement, nor may any
direct or indirect interests in Buyer be transferred or assigned, at any time,
except to an “Affiliate” of Buyer. For purposes herein, an “Affiliate” shall
mean any of the following: (a) (an entity which is controlled by, controls or is
under common control with Buyer or an Affiliate of Buyer; (b) an entity which
merges with or acquires or is acquired by, Buyer or a parent or a subsidiary of
Buyer’s parent or Affiliate; (c) a transferee to a purchaser of all or
substantially all of the assets of Buyer or an entity which is controlled by,
controls or is under common control of Buyer; or (d) a transfer, by operation of
law or otherwise, in connection with the merger, consolidation or other
reorganization of Buyer or an entity which is controlled by, controls or is
under common control of Buyer. For purposes of this Agreement, “control” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person or entity, or majority
ownership of any sort, whether through the ownership of voting securities, by
contract or otherwise.

          16.4 Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

          16.5 Waivers. No waiver of any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

          16.6 Survival. The covenants, agreements, representations and
warranties made herein shall survive the Close of Escrow for and shall not merge
into the Deed upon the recordation thereof in the Official Records.

          16.7 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the permitted successors and assigns of the
parties hereto.

          16.8 Professional Fees. If either party files any action or brings any
proceeding against the other arising out of this Agreement, whether or not such
action or proceeding is prosecuted to judgment (“Action”), then (1) the
unsuccessful party therein shall pay all costs incurred by the prevailing party
therein, including reasonable attorneys’ fees and costs, court costs and
reimbursements for any other expenses incurred in connection therewith, and (2)
as a separate right, severable from any other rights set forth in this
Agreement, the prevailing party therein the prevailing party shall be entitled
to recover its reasonable attorneys’ fees and costs incurred in enforcing any
judgment against the unsuccessful party therein, which right to recover
post-judgment attorneys’ fees and costs shall be included in any such judgment.
The right to recover post-judgment attorneys’ fees and costs shall (i) not be
deemed waived if not included in any judgment, (ii) survive the final judgment
in any Action, and (iii) not be deemed merged into such judgment. The rights and
obligations of the parties under this Section 16.8 shall survive the termination
of this Agreement.

       
-27- ELECTRONIC ARTS INC.
[Purchase Agreement]





--------------------------------------------------------------------------------



 



          16.9 Entire Agreement. This Agreement (including all Exhibits attached
hereto) and the Option Agreement and Profit Participation Agreement entered into
between buyer and Seller are the final expression of, and contain the entire
agreement between, the parties with respect to the subject matter hereof and
supersede all prior understandings with respect thereto. This Agreement may not
be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the party to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein. The parties do not intend to confer any benefit hereunder on
any person, firm or corporation other than the parties hereto.

          16.10 Time of Essence. Seller and Buyer hereby acknowledge and agree
that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that failure to timely perform
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of and a non-curable (but waivable) default
under this Agreement by the party so failing to perform.

          16.11 Construction. Headings at the beginning of each Section and
subparagraph are solely for the convenience of the parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same. Unless
otherwise indicated, all references to Sections and subparagraphs are to this
Agreement. All exhibits referred to in this Agreement and the Glossary of Terms
are attached and incorporated by this reference. If the date on which Buyer or
Seller is required to take any action under the terms of this Agreement occurs
on a Saturday, Sunday or Federal or State holiday, then, the action shall be
taken on the next succeeding business day.

          16.12 Governing Law. The parties hereto acknowledge that this
Agreement has been negotiated and entered into in the State of California. The
parties hereto expressly agree that this Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with the laws of the
State of California.

          16.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which,
together, shall constitute one and the same instrument.

          16.14 No Joint Venture. This Agreement shall not create a partnership
or joint venture relationship between Buyer and Seller.

          16.15 Confidentiality. Neither Seller nor Buyer, nor any of their
agents, brokers, or employees shall make any public announcement (including,
without limitation, any press release) or disclosure of any information related
to this Agreement to outside brokers or third parties, of any information
concerning the transaction contemplated hereby, before or after the Close of
Escrow, without the prior written consent of the other. This Section 16.15 shall
survive the closing or any termination or expiration of this Agreement.

       
-28- ELECTRONIC ARTS INC.
[Purchase Agreement]





--------------------------------------------------------------------------------



 



          16.16 Required Actions of Buyer and Seller. Buyer and Seller agree to
execute all such instruments and documents and to take all actions pursuant to
the provisions hereof in order to consummate the purchase and sale herein
contemplated and shall use their commercially reasonable best efforts to
consummate the transaction contemplated by this Agreement in accordance with the
provisions hereof.

          16.17 Indemnification. Seller agrees to indemnify, protect, defend and
hold harmless Buyer and its respective nominees, successors, assigns, parent
company (if any), officers, directors, partners, agents, employees and
beneficiaries from any and all third-party liabilities, claims, causes of
action, penalties, demands and expenses, of any kind or nature whatsoever
(including attorney’s fees and costs) arising out of, resulting from, or
relating to, any breach by Seller of the representations and warranties as set
forth in Section 11 of this Agreement, provided such representations and
warranties and Seller’s obligations hereunder shall only survive the Closing by
one (1) year following the Close of Escrow, any claim with respect thereto must
be brought within one (1) year following the Close of Escrow, and Seller’s
liability hereunder shall not exceed Two Million and No/100 Dollars
($2,000,000.00).

               16.17.1 Buyer hereby agrees to indemnify Seller against, and to
hold Seller harmless from, all losses, damages, costs and expenses, including
without limitation, legal fees and disbursements, incurred by Seller relating to
the Property which arise or result from acts, occurrences or matters that take
place after the Close of Escrow; provided, however, nothing contained herein
shall obligate Buyer with respect to, or negate or modify any liability of
Seller for a breach of Seller’s representations, warranties and covenants in
this Agreement.

          16.18 WAIVER OF JURY TRIAL. SELLER AND BUYER, TO THE EXTENT THEY MAY
LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO,
THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER AND BUYER HEREBY AGREE
THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year hereinabove written.

       
-29- ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 

      “BUYER”   “SELLER”       ELECTRONIC ARTS INC.   PLAYA VISTA – WATER’S
EDGE, LLC, a Delaware Corporation   a Delaware limited liability company

          By:   By:   CA-Playa Vista Water’s Edge Limited Partnership,  

--------------------------------------------------------------------------------

    a Delaware limited partnership,         its Co-Manager Its:          

--------------------------------------------------------------------------------

     

            By:     By:   EOM GP, L.L.C.,  

--------------------------------------------------------------------------------

      a Delaware limited liability company,           its general partner Its:  
         

--------------------------------------------------------------------------------

       

      By:      Equity Office Management, L.L.C.,
a Delaware limited liability company,
its non-member manager       By:    

--------------------------------------------------------------------------------

    Name:     Its:    

--------------------------------------------------------------------------------

          By:   Maguire Partners – PV Investor Partnership, L.P.,
a California limited partnership,
its Co-Manager

          By:   Maguire Partners – PV IP GP, LLC,
a California limited liability company,
its general partner

  By:   Maguire Partners SCS, Inc.,
a California corporation,
its Manager         By:      

--------------------------------------------------------------------------------

      Name:      

--------------------------------------------------------------------------------

      Title:

       
-30- ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 

      Address for notices:   Address for notices:       At Buyer’s address at
the Property
Attention: Head of Facilities and
                     COO EALA   Playa Vista – Water’s Edge, LLC
c/o Equity Office Properties
               550 South Hope Street, Suite 2200
Los Angeles, California 90071
Attention: Regional Vice President
Facsimile No.:                                    

and

c/o Maguire Partners
555 West Fifth Street, Suite 500
Los Angeles, California 90013
Attention: Partner – Leasing
Facsimile No.:                                           With copies to:   With
copies to:       Electronic Arts
209 Redwood Shores Parkway
Redwood City, California 94065
Attention: General Counsel   Equity Office
2 North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention: Chief Legal Counsel       And   And:       209 Redwood Shores Parkway
Redwood City, California 94065
Attention: Senior Director of Facilities and
                  Corporate Services   Allen, Matkins, Leck, Gamble & Mallory
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
Facsimile No.: (310) 788-2410

        -31- ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT A

LEGAL DESCRIPTION

[TO BE PROVIDED]

        EXHIBIT A
-1- ELECTRONIC ARTS INC.
[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT B



    RECORDING REQUESTED BY       WHEN RECORDED MAIL TO
AND MAIL TAX STATEMENTS TO

NAME

ADDRESS

CITY
STATE & ZIP

--------------------------------------------------------------------------------

GRANT DEED

--------------------------------------------------------------------------------

          TITLE ORDER NO. ESCROW NO.   APN NO.





THE UNDERSIGNED GRANTOR(s) DECLARE(s)     DOCUMENTARY TRANSFER TAX is not shown
pursuant to Section 11932 of the Revenue and Taxation Code.

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,

     

--------------------------------------------------------------------------------

, a

--------------------------------------------------------------------------------

hereby GRANT(s) to

     

--------------------------------------------------------------------------------

, a

--------------------------------------------------------------------------------

the following described real property in the County of             Los Angeles,
       State of California:

See Exhibit A attached hereto and incorporated herein by this reference.

                Dated:

--------------------------------------------------------------------------------

, 20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

,                         a

--------------------------------------------------------------------------------

                        By:

--------------------------------------------------------------------------------

                          Its:

--------------------------------------------------------------------------------

        EXHIBIT B
-1- ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

              STATE OF CALIFORNIA       )             )   SS. COUNTY OF
___________________       )    

           On            before me,          , personally appeared           ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

     WITNESS my hand and official seal.

     

--------------------------------------------------------------------------------

  NOTARY PUBLIC                State of California              

        EXHIBIT B
-2- ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT B

LEGAL DESCRIPTION

[TO BE PROVIDED]

        EXHIBIT A TO      
EXHIBIT B
-1-
ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT C

TENANT LEASE ASSIGNMENT

      RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attn:    

--------------------------------------------------------------------------------

MAIL TAX STATEMENTS TO:

Same as Above



--------------------------------------------------------------------------------

(Above Space for Recorder’s Use Only)

TENANT LEASE ASSIGNMENT

     THIS TENANT LEASE ASSIGNMENT (“Assignment”) is made this      day of
                         , 20     , by and between
                                      (“Assignor”) and
                                 (“Assignee”).

WITNESSETH:

     Under that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated         , 20        , (“Agreement”), Assignor is obligated to
assign to Assignee any and all of Assignor’s right, title and interest in and to
all leases, licenses, tenancy agreements or occupancy agreements relative to the
real property (“Real Property”) described in Exhibit “A” attached hereto,
together with all rents, issues and profits thereunder (collectively, “Tenant
Leases”) and all security deposits, plus any interest accrued thereon, paid by
tenants of the Property to Assignor or any other person (“Tenant Deposits”),
which Tenant Leases and Tenant Deposits are set forth on Exhibit “B” attached
hereto. The term “Tenant Leases” specifically excludes the “Lease” (as defined
in the Agreement) between Assignee and Assignor.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby assigns, sells,
transfers, sets over and delivers unto Assignee all of Assignor’s estate, right,
title and interest in and to the Tenant Leases and the Tenant Deposits and
Assignee hereby accepts such assignment.

     Assignor hereby covenants that Assignor will, at any time and from time to
time upon written request therefor, execute and deliver to Assignee, Assignee’s
successors, nominees or assigns, such reasonable documents as Assignee may
reasonably request in order to fully assign and transfer to and vest in Assignee
or Assignee’s successors, nominees and assigns the rights assigned hereunder.

        EXHIBIT C ELECTRONIC ARTS INC.   -1- [Purchase Agreement]

 



--------------------------------------------------------------------------------



 



     Assignee hereby assumes the performance of all of the terms, covenants and
conditions imposed upon Assignor as landlord under the Tenant Leases accruing or
arising on or after the date of recordation of this Assignment.

     Assignor hereby agrees to indemnify, defend, protect and hold harmless
Assignee, Assignee’s agent and Assignee’s and their successors and assigns from
an against any and all claims, losses, liabilities and expenses, including
reasonable attorneys’ fees, suffered or incurred by Assignee by reason of any
breach by Assignor prior to the date of recordation hereof, of any of Assignor’s
obligations under the Tenant Leases (specifically excluding the Lease) or with
respect to Tenant Deposits.

     Assignee hereby agrees to indemnify, defend, protect and hold harmless
Assignor, Assignor’s agents and Assignor’s and their successors and assigns from
an against any and all claims, losses, liabilities and expenses, including
reasonable attorneys’ fees, suffered or incurred by Assignor by reason of any
breach by Assignee from and after the date of recordation hereof, of any of
Assignee’s obligations under the Tenant Leases or with respect to Tenant
Deposits.

     In the event of the bringing of any action or suit by a party hereto
against another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.

     This Assignment may be executed simultaneously in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.

     This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

     This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

     IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.

                ,  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

a   a  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              By:       By:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

                Its:   Its:          

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  “Assignor”     “Assignee”

        EXHIBIT C ELECTRONIC ARTS INC.   -2- [Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT C

LEGAL DESCRIPTION OF REAL PROPERTY

[TO BE PROVIDED]

              EXHIBIT A TO         EXHIBIT C   ELECTRONIC ARTS INC.     -1-  
[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO EXHIBIT C

LIST OF TENANT LEASES AND TENANT DEPOSITS

[TO BE PROVIDED PRIOR TO CLOSING]

              EXHIBIT B TO         EXHIBIT C   ELECTRONIC ARTS INC.     -1-  
[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

                  STATE OF CALIFORNIA )                 )   SS.   COUNTY OF
___________________ )                      

               On                        before me,
                               , personally appeared
                               , personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

     WITNESS my hand and official seal.

         

--------------------------------------------------------------------------------

    NOTARY PUBLIC     State of California

                  STATE OF CALIFORNIA )                 )   SS.   COUNTY OF
___________________ )                      

     On                                before me,
                              , personally appeared
                              , personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

     WITNESS my hand and official seal.

         

--------------------------------------------------------------------------------

    NOTARY PUBLIC     State of California

              EXHIBIT B TO         EXHIBIT C   ELECTRONIC ARTS INC.     -2-  
[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT D

GENERAL ASSIGNMENT

     THIS GENERAL ASSIGNMENT (“Assignment”) is made this           day of
          , 20     , by and between                                , a
                          (“Assignor”) and                     , a
               (“Assignee”)

WITNESSETH:

     Assignor and Assignee entered into that certain Agreement of Purchase and
Sale and Joint Escrow Instructions dated as of      , 20      (“Agreement”)
respecting the sale of certain “Property”, including the “Real Property”
described in Exhibit “A” and the “Improvements” located thereon (all as defined
in the Agreement).

     Under the Agreement, Assignor is obligated to assign to Assignee any and
all of its right, title and interest in and to:

     (a)  certain service agreements, construction contracts, architects’
agreements, brokerage agreements, parking agreements, consultants’ agreements,
maintenance contracts, warranties, guarantees, management contracts, bonds and
all other contracts and agreements relating to the Real Property and
Improvements, together with all supplements, amendments and modifications
thereto, relating to the Property (“Service Contracts”);

     (b)  to the extent assignable, all licenses, permits, certificates of
occupancy, approvals, dedications, subdivision maps and entitlements issued,
approved or granted by the “Authorities” (as that term is defined in the
Agreement) or otherwise in connection with the Property; the use of the name
“[PROJECT NAME]” and any other trade names, trademarks, and logos used by
Assignor in the operation and identification of the Improvements and/or the Real
Property (as that term is defined in the Agreement); any and all development
rights and other intangible rights, title and interests, privileges and
appurtenances owned by Assignor and in any way related to or used in connection
with the Property and its operation; and all licenses, consents, easements,
rights of way and approvals from private parties to use utilities and permit
vehicular and pedestrian ingress and egress to the Real Property and the
Improvements (“Licenses and Permits); and

     (c)  all preliminary, final and proposed building plans and specifications
(including “as-built” drawings) respecting the Improvements, and all structural
reviews, architectural drawings and engineering, soils, seismic, geologic and
architectural reports, studies and certificates and other documents pertaining
to the Property which are within the possession of or under the control of
Assignor and such additional plans, specifications, reports, studies maintained
or prepared after the date of the Agreement (“Records and Plans).

        EXHIBIT D ELECTRONIC ARTS INC.   -1- [Purchase Agreement]



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby assigns, sells,
transfers, sets over and delivers unto Assignee all of Assignor’s estate, right,
title and interest in and to the Service Contracts, Licenses and Permits and
Records and Plans and Assignee hereby accepts such assignment.

     Assignor hereby covenants that Assignor will, at any time and from time to
time, upon written request therefor, execute and deliver to Assignee, Assignee’s
successor, nominees and assigns, any reasonable documents which Assignee,
Assignee’s successors, nominees and assigns may reasonably request in order to
fully assign and transfer to and vest in Assignee, or Assignee’s successors the
rights conveyed hereunder.

     Assignee hereby assumes the performance of all of the terms, covenants and
conditions imposed upon Assignor under the Service Contracts, Licenses and
Permits, and Records and Plans accruing or arising on or after the date of
recordation of the Deed (as defined in the Agreement).

     Assignee hereby agrees to indemnify, defend, protect and hold harmless
Assignor, Assignor’s agents and Assignor’s and their successors and assigns from
and against any and all claims, losses, liabilities and expenses, including
reasonable attorneys’ fees, suffered or incurred by Assignor by reason of any
breach by Assignee from and after the date of recordation of the Deed of any of
Assignee’s obligations under the Service Contracts, Licenses and Permits or
Records and Plans.

     Assignor hereby agrees to indemnify, defend, protect and hold harmless
Assignee, Assignee’s agents and Assignee’s and their successors and assigns from
and against any and all claims, losses, liabilities and expenses, including
reasonable attorneys’ fees, suffered or incurred by Assignee by reason of any
breach by Assignor prior to the date of recordation of the Deed of any of
Assignor’s obligations under the Service Contracts, Licenses and Permits or
Records and Plans.

     In the event of the bringing of any action or suit by a party hereto
against another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.

     This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

     This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of this State of California.

     This Assignment may be executed in any number of counterparts, each of
which shall be deemed an original, and all of which, together, shall constitute
one and the same instrument.

        EXHIBIT D ELECTRONIC ARTS INC.   -2- [Purchase Agreement]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.

             

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

a   a    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

              By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                Its:     Its:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    “Assignor”       “Assignee”

        EXHIBIT D ELECTRONIC ARTS INC.   -3- [Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT D

LEGAL DESCRIPTION OF REAL PROPERTY

[TO BE PROVIDED]

              EXHIBIT A TO         EXHIBIT D   ELECTRONIC ARTS INC.     -1-  
[Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT E

TRANSFEROR’S CERTIFICATE OF NON-FOREIGN STATUS

     Section 1445 of the Internal Revenue Code provides that a transferee
(purchaser) of a U.S. real property interest must withhold tax if the transferor
(seller) is a foreign person. To inform ELECTRONIC ARTS INC., a Delaware
corporation (“Transferee”), that withholding of tax under § 1445 of the Internal
Revenue code is not required upon the disposition of a U.S. real property
interest by                           (“Transferor”) Transferor hereby
certifies:



  1.   Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations).     2.   Transferor’s Federal Employer
Identification Number is                           .     3.   Transferor’s
office address is:

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         ; and

--------------------------------------------------------------------------------



  4.   The address or description of the property which is the subject matter of
the disposition is                          .

     Transferor understands that this certification may be disclosed to the
Internal Revenue Service by Transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

     Under penalty of perjury, Transferor declares that (a) it has examined this
certification, (b) to the best of its knowledge and belief, this certification
is true, correct and complete, and (c) the individual executing this
certification on behalf of Transferor has full authority to do so.

             

--------------------------------------------------------------------------------

    a            

--------------------------------------------------------------------------------

              By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

    Dated:            

--------------------------------------------------------------------------------

        EXHIBIT E ELECTRONIC ARTS INC.   -1- [Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT F

TENANT NOTIFICATION LETTER

            , 2003      

--------------------------------------------------------------------------------

       

      To:All Tenants    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

      Re:   Your lease (the “Lease”) at that certain property located at the
above addresses and commonly known as                                     (the
“Property”)

Ladies and Gentlemen:

     You are hereby notified that                                ,
                               (the “Seller”), has sold the Property to
                               , a                                (“Buyer”), as
of the date of this Tenant Notice Letter set forth above (the “Closing Date”),
and in connection with such sale the Seller has assigned and transferred its
interest in the Lease, and delivered any and all security deposits thereunder or
relating thereto to Buyer, and Buyer has assumed the performance of all of the
Seller’s obligations accruing or arising under the Lease from and after the
Closing Date. Accordingly, (i) all of your obligations under the Lease from and
after the Closing Date (including your obligations to pay rent and fulfill your
insurance requirements) shall be performable to and for the benefit of Buyer,
its successors and assigns and (ii) all of the obligations of the “landlord”
under the Lease (including any obligations to repay or account for any security
deposits thereunder) from and after the Closing Date shall be the binding
obligations of Buyer and its successors and assigns.

        EXHIBIT F ELECTRONIC ARTS INC.   -1- [Purchase Agreement]



--------------------------------------------------------------------------------



 



     The address of Buyer for all purposes under the Lease (including the
payments of rentals, the recoupment of and security deposits and the giving of
any notices provided for in the Lease) is:

             

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Attention            

--------------------------------------------------------------------------------

        Very truly yours,

             

--------------------------------------------------------------------------------

              By:            

--------------------------------------------------------------------------------

        [Name]         [Title]

        EXHIBIT F ELECTRONIC ARTS INC.   -2- [Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT G

ADVERSE CLAIMS; INSOLVENCY

[TO BE COMPLETED PRIOR TO EXECUTION OF THE APPLICABLE PURCHASE
AGREEMENT]



  EXHIBIT G
-1-   ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT H

NOTICES

[TO BE COMPLETED PRIOR TO EXECUTION OF THE APPLICABLE PURCHASE
AGREEMENT]

        EXHIBIT H ELECTRONIC ARTS INC.   -1- [Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT I

EXCEPTIONS TO TITLE OF SELLER

[TO BE COMPLETED PRIOR TO EXECUTION OF THE APPLICABLE PURCHASE
AGREEMENT]

        EXHIBIT I ELECTRONIC ARTS INC.   -1- [Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT J

SERVICE CONTRACTS

[TO BE COMPLETED PRIOR TO EXECUTION OF THE APPLICABLE PURCHASE
AGREEMENT]

        EXHIBIT J ELECTRONIC ARTS INC.   -1- [Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT K

TENANT LEASES

[TO BE COMPLETED PRIOR TO EXECUTION OF THE APPLICABLE PURCHASE
AGREEMENT]



  EXHIBIT K
-1-   ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT L

BILL OF SALE

     THIS BILL OF SALE (“Bill of Sale”) is made this            day of
                    , 20     , by                               , a
                          (“Seller”), in favor of                     , a
                     (“Buyer”).

WITNESSETH:

     Seller and Buyer entered into that certain Agreement of Purchase and Sale
and Joint Escrow Instructions dated as of                     , 20     
(“Agreement”) respecting the sale of certain “Property,” as that term is defined
in the Agreement.

     Under the terms of the Agreement, Seller is obligated to transfer to Buyer
any and all of its right, title and interest in and to all equipment,
appliances, tools, machinery, supplies, building materials and other personal
property of every kind and character owned by Seller and attached to,
appurtenant to, located in or used in connection with the operation of the
improvements (“Improvements”) commonly known as                [PROJECT NAME]
               and located on the real property, described in Exhibit “A”
attached hereto, including, without limitation, (A) all preliminary, final and
proposed building plans and specifications (including “as-built” drawings)
respecting the Improvements, (B) all structural reviews, architectural drawings
and engineering, soils, seismic, geologic and architectural reports, studies and
certificates and other documents pertaining to the Property which are within the
possession or the control of Seller, and (C) those items described on the
“Personal Property Schedule,” as that term is defined in the Agreement
(collectively, the “Personal Property”).

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, transfer, sell, set over, assign, convey,
release, confirm and deliver to Buyer all of the Personal Property.

     Seller hereby covenants that Seller will, at any time and from time to time
upon written request therefor, execute and deliver to Buyer, Buyer’s successors,
nominees or assigns, such documents as Buyer or they may reasonably request in
order to fully assign and transfer to and vest in Buyer or Buyer’s successors,
nominees and assigns the rights or property conveyed herein.

     This Bill of Sale shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of Buyer and
Seller.

     This Bill of Sale shall be governed by, interpreted under, and constructed
and enforceable in accordance with, the laws of the State of California.



  EXHIBIT L
-1-   ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as
of the date first set forth hereinabove.

               

--------------------------------------------------------------------------------

,     a

--------------------------------------------------------------------------------

                By:

--------------------------------------------------------------------------------

     
Its:

--------------------------------------------------------------------------------

                  “Seller”  



  EXHIBIT L
-2-   ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT L

LEGAL DESCRIPTION OF REAL PROPERTY

[TO BE PROVIDED]

EXHIBIT A TO

  EXHIBIT L
-1-   ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT M

DESCRIPTION OF THE FIELD

[TO BE PROVIDED]



  EXHIBIT M
-1-   ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT N

TENANT ESTOPPEL CERTIFICATE

     The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of           , 200      by and between                          
as Landlord, and the undersigned as Tenant, for Premises on the           
floor(s) of the office building located at                ,                
California                , certifies as follows:

1.        Attached hereto as Exhibit A is a true and correct copy of the Lease
and all amendments and modifications thereto. The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

2.        The undersigned currently occupies the Premises described in the
Lease, the Term commenced on                          , and the Term expires on
                         , and the undersigned has no option to terminate or
cancel the Lease or to purchase all or any part of the Premises of the Building
and/or the Project.

3.        Fixed Rent became payable on                               .

4.        The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

5.        Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

 
 
 
 

6.        All monthly installments of Fixed Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through                     . The current monthly installment of Fixed Rent is
$                    .

7.        To Tenant’s knowledge, all conditions of the Lease to be performed by
Landlord necessary to the enforceability of the Lease have been satisfied and
Landlord is not in default thereunder. In addition, the undersigned has not
delivered any notice to Landlord regarding a default by Landlord thereunder.

8.        No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.

9.        As of the date hereof, there are no existing defenses or offsets, or,
to the undersigned’s knowledge claims or any basis for a claim, that the
undersigned has against Landlord.

10.        If Tenant is a corporation or partnership, each individual executing
this Estoppel Certificate on behalf of Tenant hereby represents and warrants
that Tenant is a duly formed and



  EXHIBIT N
-1-   ELECTRONIC ARTS INC.
[Purchase Agreement]



--------------------------------------------------------------------------------



 



existing entity qualified to do business in California and that Tenant has full
right and authority to execute and deliver this Estoppel Certificate and that
each person signing on behalf of Tenant is authorized to do so.

11.        There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

12.        Other than in compliance with all applicable laws and incidental to
the ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

13.        To the undersigned’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.

                    The undersigned acknowledges that this Estoppel Certificate
may be delivered to Landlord or to a prospective mortgagee or prospective
purchaser, and acknowledges that said prospective mortgagee or prospective
purchaser will be relying upon the statements contained herein in making the
loan or acquiring the property of which the Premises are a part and that receipt
by it of this certificate is a condition of making such loan or acquiring such
property.

Executed at              on the day of             , 200      .

              “Tenant”:                  

--------------------------------------------------------------------------------

,     a

--------------------------------------------------------------------------------

                By:

--------------------------------------------------------------------------------

      Its:

--------------------------------------------------------------------------------

          By:

--------------------------------------------------------------------------------

      Its:

--------------------------------------------------------------------------------

 



  EXHIBIT N
-2-   ELECTRONIC ARTS INC.
[Purchase Agreement]